Exhibit 10.9

Sub-Servicing Agreement

Westpac Banking Corporation

(Westpac)

EDS (Business Process Administration) Pty Ltd

(EDS BPA)

Allens Arthur Robinson

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000

Tel 61 2 9230 4000

Fax 61 2 9230 5333

www.aar.com.au

© Copyright Allens Arthur Robinson 2007

 



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Table of Contents

 

1.    Definitions and interpretation    1    1.1    Definitions    1    1.2   
Interpretation    7    1.3    Trust    8 2.    Appointment of EDS BPA    8   
2.1    Appointment    8    2.2    General duties and standard of care    8   
2.3    Records    8    2.4    EDS BPA’s power to delegate    9    2.5    Legal
title    9    2.6    License to enter Premises    9    2.7    Relevant Trust   
9 3.    Duties and responsibilities of EDS BPA as custodian    10    3.1   
General    10    3.2    Locate and Access    10    3.3    Audit    11 4.   
Undertakings    11    4.1    Servicing Undertakings    11    4.2    Services
under the Securitisation Agreements    13    4.3    Acknowledgment concerning
Westpac potential loss    14    4.4    Direct Loss    14    4.5   
Securitisation Agreements    15 5.    EDS BPA fees    15 6.    Termination    15
   6.1    Expiry of Term    15    6.2    Termination by Westpac for cause    15
   6.3    Termination for Change of control    15    6.4    Termination by
Westpac for convenience    16    6.5    Mitigation    16    6.6    Termination
by EDS BPA    16    6.7    Sole right    16    6.8    Accrued rights    16   
6.9    Survival    16    6.10    Termination    16 7.      Liability    17   
7.1    Limitation of liability    17    7.2    No liability for acts of certain
persons    17    7.3    No liability for loss etc    17    7.4    Cap of
Liability    17    7.5    Exceptions and Exclusions    18    7.6    Exclusion or
limitation of implied conditions and warranties    18

 

Page (i)



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

   7.7    No Liability for Other’s Fault    18    7.8    No liability for
compliance    19 8.    Representations and warranties    19    8.1   
Representations and Warranties    19    8.2    Survival of Indemnities    20 9.
   Administrative provisions    20    9.1    Notices    20    9.2    Governing
Law and Jurisdiction    20    9.3    Assignment by EDS BPA    20    9.4   
Assignment by Westpac    21    9.5    Severability Clause    21    9.6    Costs
and Expenses    21    9.7    Waivers: Remedies Cumulative    21 10.    Privacy
   21    10.1    Compliance with Privacy Law    21    10.2    Security    22   
10.3    Collection, Use and Disclosure of Regulated Information    22    10.4   
Notification of Breach    22    10.5    Investigation    23    10.6    Survival
   23    10.7    Other privacy regulation    23    10.8    Responsibility    23
11.    Anti-money laundering    23 12.    GST    24 13.    General Indemnities
   25    13.1    Indemnity by EDS BPA    25    13.2    Indemnity by Westpac   
26    13.3    Handling third party claims    26    13.4    Enforcement of
indemnities    27    13.5    Enforcement of Limitations and Exclusions    27   
13.6    Alternative Control Procedure    27 14.    Compliance with Regulation AB
   28    14.1    Intent of the Parties, Reasonableness, Costs & Disputes    28
   14.2    Additional Representations and Warranties of EDS BPA    30    14.3   
Information to be provided by EDS BPA    31    14.4    Servicer Compliance
Statement    34    14.5    Report on Assessment of Compliance and Attestation   
34    14.6    Use of Regulation AB Subservicers and Regulation AB Subcontractors
   35    14.7    Indemnification    36 15.    DISPUTE RESOLUTION    37    15.1
   Notice    37    15.2    Escalation    37    15.3    Expert determination or
mediation    37

 

Page (ii)



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

   15.4    Expert determination criteria    37    15.5    Selection of expert or
mediator    38    15.6    Procedure    38    15.7    Release if other party
breaches    38    15.8    Obligations continue    38    15.9    Costs    38   
15.10    Court proceedings    38 Schedule 1    40    Receivables Register
Information    40 Schedule 2    41    Audit    41 Schedule 3    42    Services
   42 Schedule 4    44    Initial Securitisation Agreements    44 Schedule 5   
45    Privacy Compliance    45 Schedule 6    46    Servicing Criteria To Be
Addressed In Assessment Of Compliance    46    Servicing Matrix    52

 

Page (iii)



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Date    2007 Parties      1.    WESTPAC BANKING CORPORATION (ABN 33 007 457 141)
incorporated in New South Wales of Level 20, 275 Kent Street, Sydney (Westpac);
and 2.    EDS (BUSINESS PROCESS ADMINISTRATION) PTY LIMITED (ACN 095 806 125) of
Level 1, 30 Hickson Road, Millers Point, New South Wales (EDS BPA). Recital   
   Westpac wants to retain the services of EDS BPA to provide certain services
in relation to the Receivables and the Relevant Documents on the terms of this
agreement, and EDS BPA agrees to provide those services on the terms of this
agreement.

It is agreed as follows.

 

1. Definitions and interpretation

 

1.1 Definitions

In this agreement the following definitions apply unless the context otherwise
requires.

Adverse Effect means an event which will materially and adversely affect the
performance by EDS BPA of its obligations under this agreement, or its ability
to perform those obligations.

Audit Date means every 30 September commencing on 30 September 2007 or as
otherwise agreed by Westpac and EDS BPA.

Authorisation means:

 

  (a) any consent, authorisation, registration, filing, lodgement, agreement,
notarisation, certificate, permission, licence, approval, authority or exemption
from, by or with a Governmental Agency; or

 

  (b) in relation to anything which will be fully or partly prohibited or
restricted by law if a Governmental Agency intervenes or acts in any way within
a specified period after lodgement, filing, registration or notification, the
expiry of that period without intervention or action;

Authorised Signatory means, in relation to a party, any duly authorised officer
of that party.

Business Day means any day, other than a Saturday, Sunday or public holiday, on
which banks are open for business in Sydney.

 

Page 1



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Cause of Action means any cause of action of a party for breach of this
agreement, or in tort (including negligence), or for any other common law or
statutory cause of action arising out of the operation of this agreement.

Claim means a claim, demand, proceedings or other action.

Collection Account means, in relation to a Relevant Trust, the Collection
Account for that Relevant Trust, as may be updated by Westpac by notice to EDS
BPA from time to time.

Collections in respect of a Relevant Trust means all amounts collected by EDS
BPA under or in connection with any Receivables or Receivable Securities for
that Relevant Trust.

Commission means the United States Securities and Exchange Commission.

Consumer Credit Legislation means any legislation relating to consumer credit
including:

 

  (a) the Credit Act of any Australian jurisdiction;

 

  (b) the Consumer Credit Code (NSW) 1996; and

 

  (c) any other equivalent legislation of any Australian jurisdiction.

Data Base means all information, data and records collected, held or stored in
any way or in any medium (including, without limitation, computer retention and
storage) by or for EDS BPA relating to and including the provision of the
Services and any Receivable, Receivable Security or Related Security.

Damages means all liabilities, losses, damages, costs and expenses, including
reasonable legal fees and disbursements and costs of investigation, litigation,
settlement, judgment, interest and penalties and includes any liability to pay a
person an amount as compensation for loss or damage suffered by that person as a
result of any breach of the Privacy Legislation.

Delegated Credit Authority means a credit exception authority delegated by
Westpac’s credit department to undertake certain actions without the need for
formal Westpac credit approval, subject to meeting criteria specified for such
purposes from time to time.

EDS BPA Company means a member of the EDS BPA Group.

EDS BPA Group means EDS BPA and its Related Companies.

EDS BPA Termination Event means the occurrence of any of the following:

 

  (a) an Insolvency Event occurs with respect to EDS BPA or an upstream member
of the EDS BPA Group;

 

  (b) EDS BPA fails to pay any amount in accordance with this agreement within
30 days of receipt of a notice from Westpac requesting the rectification of such
failure;

 

  (c) EDS BPA materially breaches any other provision of this agreement or
commits a series of breaches that together constitute a material breach, and the
breach cannot be, or is not, rectified within 30 days after a notice from
Westpac specifying the breach or series of breaches;

 

Page 2



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (d) any representation, warranty or certification made by EDS BPA is
materially incorrect when made and is not waived by Westpac or remedied to
Westpac’s reasonable satisfaction within 90 days after notice from Westpac, and
Westpac reasonably determines that breach would have an Adverse Effect; and

 

  (e) any servicing contract between Westpac and EDS BPA under which at least
$50 million per annum is payable by Westpac to EDS BPA is validly terminated by
Westpac because of breach by EDS BPA prior to the end of its stated term.

Exchange Act means the United States Securities Exchange Act 1934, as amended.

Further Audit has the meaning given in clause 3.3(c).

Government Agency means:

 

  (a) any body politic or government in any jurisdiction in Australia, whether
federal, state, territorial or local;

 

  (b) any minister, department, office, commission, instrumentality, agency,
board, authority or organisation of any government in Australia or in which any
government in Australia is interested;

 

  (c) any corporation owned or controlled by any government in Australia.

GST:

 

  (a) in relation to Services supplied in Australia, has the meaning given to
that term in the A New Tax System (Goods and Services Tax) Act 1999, and
includes any change in the rate of GST under that legislation; and

 

  (b) in relation to Services supplied in any jurisdiction other than Australia,
any goods and Services, value added or consumption based tax imposed in relation
to the supply of the relevant Services in that jurisdiction, and includes any
change in the rate of that tax under that legislation.

Individual has the meaning given in the Privacy Legislation.

Insolvency Event means any of the following events occurring to an entity:

 

  (a) that entity disposes of the whole or any part of its assets, operations or
business other than in the normal course of business;

 

  (b) any step is taken to enter into any arrangement between that entity and
its creditors;

 

  (c) that entity ceases to be able to pay its debts as they become due;

 

  (d) that entity ceases to carry on business;

 

  (e) any step is taken by a mortgagee to enter into possession or dispose of
the whole or any part of that entity’s assets or business;

 

  (f) any step is taken to appoint a receiver, a receiver and manager, a trustee
in bankruptcy, a liquidator, a provisional liquidator, an administrator or other
like person of the whole or any part of that entity’s assets or business; or

 

  (g) the entity is a partnership and:

 

  (i) any member of the partnership commits an Insolvency Event; or

 

Page 3



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (ii) any step is taken to dissolve the partnership.

Law means any statute, rule, regulation or ordinance in force from time to time
in Australia whether made by a State, Territory, Commonwealth or a local
government and includes, without limitation, any order or decree of any
Government Agency the Consumer Credit Code, the Code of Banking Practice
(2003) and the Privacy Legislation.

Master Trust Deed means the Master Trust Deed between Westpac Securities
Administration Limited and The Mortgage Company Pty Limited dated 14 February
1997.

Mortgage means a registered (or pending registration, registerable) mortgage
over land, or over shares in a company that has (directly or indirectly) an
interest in land, which secures the repayment of the principal amount of a
Receivable and/or other moneys payable under the Receivable.

Mortgage Insurance Policy means a policy of insurance under which an insurer
insures a Trustee against any loss under a Receivable which is an asset of that
Trust.

Mortgaged Property means:

 

  (a) in relation to a Mortgage, the land the subject of that Mortgage; and

 

  (b) in relation to any other Receivable Security, the property secured by that
Receivable Security.

Mortgagor means the security provider under a Receivable Security.

New Securitisation Agreement means, in relation to a Relevant Trust, each deed,
agreement or other arrangements which Westpac and EDS BPA agree to be a New
Securitisation Agreement for that Relevant Trust.

Obligor means, in relation to a Receivable, the person who is obliged to make
payments with respect to that Receivable, whether as a principal or secondary
obligation, and includes the account debtor under that Receivable and, where the
context requires, any other person obligated to make payments with respect to
that Receivable (including any guarantor and any third party security provider).

Permitted Use means the Services to be provided by EDS BPA to Westpac under this
agreement.

Personal Information has the meaning given in the Privacy Act.

Personnel of a party means the officers, employees, contractors (including
Subcontractors and their employees) and agents of that party and its Related
Companies.

Premises means the premises at 25 Pierson Street, Lockleys, South Australia or
such other premises as EDS BPA proposes, and Westpac agrees to in writing.

Privacy Act means the Privacy Act 1988 (Cth).

Privacy Legislation means any legislation (to the extent that EDS BPA, Westpac,
or the Services are subject to it), whether Australian or otherwise, which
affects privacy or any personal information (including the collection, storage,
use or processing of such information) including:

 

  (a) the Privacy Act;

 

  (b) the Telecommunications Act 1997 (Cth); and

 

  (c) the Privacy Act 1993 (New Zealand);

 

Page 4



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (d) any codes of conduct, directives, principles, policy papers or orders made
or issued under such legislation.

Procedures Manual means those policies and procedures relating to the custody,
management and enforcement of Receivables, Receivable Securities and Related
Documents agreed between EDS BPA and Westpac, as those policies and procedures
are amended as agreed between EDS BPA and Westpac, from time to time.

Receivable means a right or interest under or in relation to any asset which
generates revenue over time, including:

 

  (a) a residential or commercial loan;

 

  (b) an operating or finance lease (including a lease of real property, plant
and equipment and a hire purchase agreement);

 

  (c) a trade receivable;

 

  (d) an automobile receivable;

 

  (e) a credit or charge card receivable; and

 

  (f) any other receivable or other form of monetary obligation,

which is an asset of a Relevant Trust.

Receivable Agreement means, in relation to a Receivable, any agreement or
arrangement entered into between the relevant lender and the Obligor under which
the Obligor incurs obligations to the lender with respect to the Receivable.

Receivables Register means a register of Receivables for each Trust maintained
by EDS BPA and stored on computer disk or other electronic form. In relation to
Mortgages it shall contain the information in respect of each Mortgage set out
in schedule 1.

Receivable Security means, in relation to any Receivable, any Mortgage,
guarantee, indemnity or Security Interest granted in respect of, or in
connection with, that Receivable.

Record of Movements has the meaning given in clause 3.1(c).

Regulated Information means all:

 

  (a) Personal Information; and

 

  (b) other information or opinion, whether true or not, and whether recorded in
a material form or not, about any entity other than an Individual,

which EDS BPA, any member of the EDS BPA Group or any Subcontractor collects,
receives or has access to under, or for the purpose of or in the course of
carrying out its obligations under, this agreement.

Regulation AB means Subpart 229.1100 – Asset Backed Securities (Regulation AB),
17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

 

Page 5



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Regulation AB Subcontractor means any vendor, subcontractor or other person that
is not responsible for the overall servicing (as “servicing” is commonly
understood by participants in the mortgage-backed securities market) of
Receivables but performs one or more discrete functions identified in
Item 1122(d) of Regulation AB with respect to Receivables under the direction or
authority of EDS BPA or a Regulation AB Subservicer.

Regulation AB Subservicer means any person that services Receivables on behalf
of EDS BPA or any other Regulation AB Subservicer and is responsible for the
performance (whether directly or through other Regulation AB Subservicers or
other Regulation AB Subcontractors) of a substantial portion of the material
servicing functions required to be performed by EDS BPA under this agreement,
that are identified in Item 1122(d) of Regulation AB.

Related Company means a ‘related body corporate’ within the meaning given to
that term in section 9 of the Corporations Act 2001.

Relevant Document means, in respect to a Receivable:

 

  (a) the Receivable Agreement relating to that Receivable;

 

  (b) the original and certified copy of the mortgage document in relation to
each Receivable Security for that Receivable;

 

  (c) any certificate of title for the Mortgaged Property secured by each
related Receivable Security, unless no duplicate is returned by the relevant
land titles office; or

 

  (d) any amendment or replacement of such documents and any other document
which is entered into by or executed in connection with that Receivable and each
related Receivable Security.

Relevant Document Audit means, at any time, an inventory of Relevant Documents
conducted by EDS BPA to verify location, imaging, identification and allocation
to the relevant Receivable of the Relevant Documents.

Relevant Trust means a Trust which Westpac and EDS BPA agree is to be a Relevant
Trust for the purposes for this agreement under clause 2.7.

S&P means Standard & Poor’s (Australia) Pty Limited and its successors and
assigns.

Securities Act means the United States Securities Act of 1933, as amended.

Securitisation Agreement means, in relation to a Relevant Trust:

 

  (a) each agreement set out in schedule 4, to the extent it applies to that
Relevant Trust; and

 

  (b) any New Securitisation Agreement for that Relevant Trust.

Securitisation Transaction means the securitisation (whether by way of public or
private issue of debt instruments, by way of warehouse financing or otherwise)
of Receivables owned (legally or beneficially) by a Trustee as trustee of a
Relevant Trust.

Security Interest includes any mortgage, pledge, lien, charge, encumbrance,
hypothecation, title retention, preferential right or trust arrangement.

Security Packet means, in relation to a Receivable, the Relevant Documents
relating to that Receivable.

 

Page 6



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Security Vault means any security document vault located on the Premises in
which any Relevant Documents are stored.

Services means the services provided or to be provided by EDS BPA under this
agreement.

Servicing Criteria means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.

Servicing Matrix in relation to the Services described in schedule 3 means the
list of servicing events and the corresponding actions required if a given event
occurs as set out in schedule 8.

Subcontractor means a subcontractor to EDS BPA who provides products or services
to EDS BPA in relation to this agreement.

Tax includes any tax (including GST), withholding tax, charge, rate, duty
(including stamp duty and customs duty, impost, exercise, sales tax or any
similar tax imposed by any authority, together with any related interest,
penalty, fine, expense and other statutory charge but does not include any
income, capital gains tax or land tax.

Term means the period from the date of this agreement until the earlier of:

 

  (a) the date on which this agreement is terminated pursuant to clause 6.2;

 

  (b) the date on which EDS BPA resigns under clause 6.6;

 

  (c) 27 September 2011 (or such later date as Westpac and EDS BPA agree in
writing); or

 

  (d) the date on which this agreement is terminated under clause 6.3 or clause
6.4.

Trust means any Trust established from time to time under or in accordance with
the terms of the Master Trust Deed, or as otherwise agreed between Westpac and
EDS BPA.

Trustee means each trustee of a Relevant Trust from time to time.

Trust Manager means each trust manager of a Relevant Trust from time to time.

Westpac Group Company means each of Westpac and its Related Companies.

Westpac Policies and Procedures means any policy, procedure, process,
requirement, standards or direction adopted, approved or implemented by Westpac
from time to time and previously notified to EDS BPA in writing.

 

1.2 Interpretation

In this agreement, unless the contrary intention appears:

 

  (a) if there is any inconsistency between any of the provisions of clauses of
this document and the provisions of any schedule, annexure or document
incorporated into this agreement by reference, the provisions in clauses 1 to 14
of this document prevail to the extent of the inconsistency;

 

  (b) headings are for ease of reference only and do not affect the meaning of
this agreement;

 

  (c) the singular includes the plural and vice versa and words importing a
gender include other genders;

 

  (d) other grammatical forms of defined words or expressions have corresponding
meanings;

 

Page 7



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (e) a reference to a clause, paragraph, schedule or annexure is a reference to
a clause or paragraph of or schedule or annexure to this agreement and a
reference to this agreement includes any schedules and annexures;

 

  (f) a reference to a document or agreement, including this agreement, includes
a reference to that document or agreement as novated, altered or replaced from
time to time;

 

  (g) a reference to a day, month or year is a reference to a calendar day,
month or year;

 

  (h) a reference to a specific time for the performance of an obligation is a
reference to that time in the State, Territory or other place where that
obligation is to be performed;

 

  (i) a reference to a party includes its executors, administrators, successors
and permitted assigns;

 

  (j) words and expressions importing natural persons include partnerships,
bodies corporate, associations, governments and governmental and local
authorities and agencies;

 

  (k) a reference to any legislation or statutory instrument or regulation is
construed in accordance with the Acts Interpretation Act 1901 (Cth) or the
equivalent State legislation, as applicable; and

 

  (l) a reference to writing includes any method of representing or reproducing
words, figures or symbols in a permanent and visible form.

 

1.3 Trust

To the extent that a Trustee or a Trust Manager is expressed to have any rights
under this agreement Westpac shall hold those rights on behalf of that Trustee
or that Trust Manager (as the case may be).

 

2. Appointment of EDS BPA

 

2.1 Appointment

Westpac appoints EDS BPA to perform the services, functions and responsibilities
described in schedule 3 and all other Services during the Term for each Relevant
Trust.

 

2.2 General duties and standard of care

EDS BPA shall manage and service the Receivables and Relevant Documents:

 

  (a) in accordance with this agreement;

 

  (b) to the extent not provided in this agreement, in accordance with the
applicable Procedures Manual as that is interpreted and applied by EDS BPA in
the ordinary course of its business; and

 

  (c) to the extent not covered by paragraphs (a) and (b), by exercising the
degree of diligence and care expected of an appropriately qualified servicer of
the relevant financial products and custodian of documents.

 

2.3 Records

 

  (a) EDS BPA will maintain the Data Base used by it as a master record of
Receivables and Receivable Securities in relation to each Relevant Trust.

 

Page 8



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (b) Each Receivable will be electronically tagged so that all related
Collections and performance statistics (the nature of which shall be as mutually
agreed from time to time by EDS BPA and Westpac) for that Receivable can be
readily identified.

 

2.4 EDS BPA’s power to delegate

EDS BPA may supply the Services using the members of the EDS BPA Group and any
other delegates agreed by Westpac and EDS BPA, but at all times EDS BPA will
remain primarily responsible for performing this agreement.

 

2.5 Legal title

EDS BPA agrees that upon being directed to do so by Westpac or the relevant
Trustee, if Westpac or the Trustee (as the case may be) confirm that a “Title
Perfection Event” for a Relevant Trust has occurred, it will promptly take all
action to perfect the Trustee’s legal title to the relevant Receivables and
Receivable Securities by:

 

  (a) giving written notice of that Trustee’s interest to any Obligor or
Mortgagor;

 

  (b) registering any transfer of Receivable Security;

 

  (c) taking any other action required or permitted by law to perfect such legal
title; and

 

  (d) delivering all Relevant Documents for that Trust to that Trustee. If EDS
BPA has not done so within 10 Business Days (or such longer period as that
Trustee permits) that Trustee may enter any premises where those Relevant
Documents are kept, take possession of and remove those Relevant Documents. EDS
BPA shall assist that Trustee in doing so.

 

2.6 License to enter Premises

EDS BPA irrevocably licenses Westpac and each Trustee to enter onto the Premises
for the purpose of taking possession of, and removing, any applicable Relevant
Documents in accordance with this agreement.

 

2.7 Relevant Trust

Westpac and EDS BPA may from time to time agree that a Trust will be a Relevant
Trust for the purposes of this agreement. At the relevant time Westpac and EDS
BPA must agree:

 

  (a) the name of the Relevant Trust;

 

  (b) the identity and notification details of the initial Trustee for that
Relevant Trust;

 

  (c) the identity and notification details of the initial Trust Manager for
that Relevant Trust;

 

  (d) the initial Collection Account for that Relevant Trust;

 

  (e) the initial Premises for that Relevant Trust;

 

  (f) any additional agreements, deeds and other arrangements to be New
Securitisation Agreements in relation to that Relevant Trust;

 

  (g) the identity of each seller of Receivables and other rights to the
Relevant Trust; and

 

  (h) the identity and details of any associated Mortgage Insurance Policy and
relevant insurance provider.

 

Page 9



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Westpac agrees to notify EDS BPA of the applicable Receivables and related
Receivable Securities for each Relevant Trust when details of those Receivables
and Receivable Securities become available.

 

3. Duties and responsibilities of EDS BPA as custodian

 

3.1 General

EDS BPA’s duties and responsibilities (in its capacity as custodian under this
agreement) are to:

 

  (a) hold as custodian under this agreement at the direction of Westpac each
Relevant Document that it may receive on behalf of Westpac (or its agent or
nominee) pursuant to this agreement in accordance with its standard safekeeping
practices;

 

  (b) ensure that each Relevant Document is capable of identification and is
kept in a Security Vault;

 

  (c) in relation to each Relevant Trust, open and maintain in safe custody a
record of physical movement from the Premises and between each Relevant Trust of
any Relevant Document held by it from time to time pursuant to this agreement
(the Record of Movements);

 

  (d) update the Receivables Register and give a copy to Westpac:

 

  (i) within 3 months of the date on which the Relevant Trust first acquired
Receivables;

 

  (ii) if either it or its holding company (if any) has a short term rating from
S&P of not less than A-, not later than the last Business Day of each calendar
year during the Term;

 

  (iii) if neither it nor its holding company (if any) has such a rating, on the
last Business Day of each calendar quarter during the Term; and

 

  (iv) within 30 days of a written request by Westpac if Westpac believes that
EDS BPA is breaching its obligations under this agreement; and

 

  (e) at all times during the Term do all acts, matters and things which may
reasonably be required of EDS BPA by Westpac for the purposes of, or as
contemplated by, this agreement.

 

3.2 Locate and Access

 

  (a) EDS BPA shall ensure that at all times it shall be able to locate each
Relevant Document by way of a periodic Relevant Document Audit.

 

  (b) Unless EDS BPA requires a Relevant Document to perform its duties as
servicer in relation to the related Receivable, or otherwise comply with its
obligations under this agreement, each Relevant Document shall be kept within
the Security Vault.

 

  (c) Other than EDS BPA requiring a Relevant Document under paragraph (b), or
for an audit by EDS BPA’s internal or external auditor, or by the auditor under
clause 3.3 of this agreement, a Relevant Document may only be removed from the
Security Vault with Westpac’s written approval and for the following purposes:

 

  (i) inspection by or on behalf of Westpac or the relevant Trustee; or

 

Page 10



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (ii) such other purpose approved in writing by Westpac or the relevant
Trustee.

 

3.3 Audit

 

  (a) Westpac may on any Audit Date request an independent auditor to conduct an
audit of EDS BPA’s custodial role with respect to the Relevant Documents for any
Relevant Trust by considering the matters set out in schedule 2.

 

  (b) The terms of the instruction of that auditor must require delivery, within
one month of an Audit Date, of a certificate addressed to Westpac stating
whether or not EDS BPA has complied with the matters set out in schedule 2.

 

  (c) Where a certificate referred to in paragraph (b) (the Audit Certificate)
gives an “Adverse” finding (as set out in schedule 2), Westpac may direct that
auditor to conduct a further audit (the Further Audit) on a similar basis to the
audit to which the Audit Certificate related. The Further Audit shall be
conducted no later than one month after the date of the Audit Certificate. That
auditor shall then issue a new certificate with respect to the Further Audit in
the form required by paragraph (b) no later than one month after the date on
which the Further Audit commenced.

 

  (d) Subject to any bona fide confidentiality restrictions, EDS BPA shall give
each auditor full access to all relevant information and the Relevant Documents
for the purpose of conducting each audit under this clause 3.3.

 

  (e) Westpac shall pay the reasonable fees and expenses of the auditor with
respect to any audit under this clause 3.3.

 

  (f) The auditor instructed under this clause 3.3 must be instructed to give
written reasons supporting any “Adverse” finding.

 

  (g) EDS BPA shall take all reasonable steps to cure any non compliance
identified by an audit.

 

4. Undertakings

 

4.1 Servicing Undertakings

 

  EDS BPA undertakes that at all times during the Term it will:

 

  (a) (notice of default) give notice in writing to Westpac of it becoming aware
of the occurrence of any EDS BPA Termination Event;

 

  (b) (compliance with law)

 

  (i) maintain in effect all qualifications, consents, licences, permits,
approvals, exemptions, filings and registrations as may be required under any
applicable Law in order properly to service the Receivables and Receivable
Securities and to perform or comply with its obligations under this agreement;
and

 

  (ii) comply with all Laws to the extent that they apply to EDS BPA’s
performance of the Services in connection with servicing the Receivables and
Receivable Securities in accordance with this agreement;

 

Page 11



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (c) (perform Services) perform the services, functions and responsibilities
described in schedule 3, the obligations of the servicer or sub-servicer (as
applicable) under the Securitisation Agreements and all other Services during
the Term for each Relevant Trust;

 

  (d) (Insurance Policies)

 

  (i) act in accordance with the terms of any Mortgage Insurance Policies; and

 

  (ii) not do or omit to do anything which could be reasonably expected to
prejudicially affect or limit its rights or the rights of Westpac or the
relevant Trustee under or in respect of a Mortgage Insurance Policy to the
extent those rights relate to a Receivable and the Receivable Security;

 

  (e) (no Security Interests) not consent to the creation or existence of any
Security Interest in favour of a third party in relation to any Mortgaged
Property in connection with a Receivable and the Receivable Security unless
directed to do so by Westpac;

 

  (f) (release of debt or vary terms) not, except as required by Law, release an
Obligor from any amount owing in respect of a Receivable or otherwise vary or
discharge any Receivable or Receivable Security or enter into any agreement or
arrangement which has the effect of altering the amount payable in respect of a
Receivable or Receivable Security unless directed to do so by Westpac;

 

  (g) (binding provisions and orders of a competent authority) release any
Receivable or Receivable Security, reduce the amount outstanding under or vary
the terms of any Receivable or grant other relief to an Obligor, if directed to
do so by Westpac. If the direction is due to EDS BPA breaching any applicable
Law then EDS BPA must indemnify Westpac for any loss Westpac may suffer by
reason of the breach. The amount of the loss is to be determined by agreement
with Westpac or failing this, by EDS BPA’s external auditors;

 

  (h) (other miscellaneous things) attend to the stamping and registration of
all Relevant Documents for each Relevant Trust (including documents which became
Relevant Documents) following any amendment, consolidation or other action;

 

  (i) (notification of changes) EDS BPA shall notify Obligors of any changes in
loan repayments on the Receivables for a Relevant Trust from time to time when
notified to do so by Westpac, the relevant Trustee or the relevant Trust
Manager;

 

  (j) (notification) notify:

 

  (i) Westpac of any event which it reasonably believes is likely to have an
Adverse Effect promptly after becoming aware of such event; and

 

  (ii) Westpac of anything else which Westpac reasonably requires regarding any
proposed modification to any Receivable or Receivable Security.

 

  (k) (provide information and access on request) provide information reasonably
requested by Westpac with respect to all matters relating to each Relevant Trust
and upon reasonable notice and at reasonable times permit Westpac or Trustee to
enter the Premises and inspect the Data Base in relation to each Relevant Trust
and the Relevant Documents;

 

Page 12



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (l) (pay taxes) subject to receiving payment from, or being reimbursed by, the
relevant Obligor or being indemnified by Westpac, pay all Taxes that relate to
the Services (other than any Tax on the income of a Trust) or ensure those Taxes
are paid or where such Taxes are incurred due to the default or breach of duty
by EDS BPA;

 

  (m) (not claim) not claim any Security Interest over any Receivable or
Relevant Document;

 

  (n) (availability of Data Base) make the Data Base that relates to the
Services for each Relevant Trust available for inspection by Westpac, the
relevant Trust Manager and the relevant Trustee at any reasonable time;

 

  (o) (additional amounts) notify Westpac immediately of each request by an
Obligor to borrow further moneys under or in relation to a Receivable or
Receivable Security which is a “top-up”;

 

  (p) (co-operate with Westpac) co-operate with Westpac in relation to the
performance by Westpac of Westpac’s obligations as servicer for Receivables and
Receivable Securities, including, without limitation, in relation to the
enforcement of any Receivable or Receivable Security provided that to the extent
that performance by EDS BPA of such obligations:

 

  (i) requires EDS BPA to acquire or deploy resources or to incur costs in
excess of those otherwise required for the performance of any of its other
obligations under this Agreement; or;

 

  (ii) requires EDS BPA to incur costs in respect of which EDS BPA is otherwise
entitled to an adjustment of fees or additional compensation under its
arrangements with Westpac,

then, Westpac will compensate EDS BPA for such additional resources and costs
and engage with EDS BPA, in good faith, in respect of any adjustment of fees or
additional compensation; and

 

  (q) (provide reports) except in relation to matters dealt with in clause 14,
provide to Westpac such reports as are necessary to ensure and validate EDS
BPA’s performance or services and obligations under this agreement including
without limitation, reports on any matters within the scope of this agreement
that may be required for regulatory purposes or at the request of regulators,
and such other reports as may be reasonably specified by Westpac from time to
time.

 

4.2 Services under the Securitisation Agreements

EDS BPA agrees:

 

  (a) it will not do anything which would cause any written statement,
representation or warranty made by Westpac as part of a securitisation
transaction of which EDS BPA is or ought reasonably to be aware (including any
statement, representation or warranty made in a prospectus or a Securitisation
Agreement) to be untrue or incorrect or misleading in any way provided that
unless this agreement expressly obliges EDS BPA to do so, EDS BPA will not be
obliged to take any steps to verify the accuracy of any such statement,
representation or warranty;

 

Page 13



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (b) that unless otherwise instructed by Westpac, or agreed by the parties, it
will not act in any way that would cause Westpac to be in default in any way
under the Securitisation Agreement. For the avoidance of doubt, this clause will
not oblige EDS BPA to perform services beyond the scope of Services, even if EDS
BPA knows that such services may reduce the likelihood of Westpac being in
default in any way under the Securitisation Agreement; and

 

  (c) that it must, on request by Westpac, provide reasonable assistance to
Westpac (including the provision of appropriate management personnel) to enable
Westpac to provide services necessary for Westpac to meet its obligations under
each Securitisation Agreement. Westpac will pay EDS BPA a service fee for the
provision of the services provided under this paragraph (c), if required, at a
rate to be negotiated at the time of performance.

 

4.3 Acknowledgment concerning Westpac potential loss

If EDS BPA fails to comply with clauses 4.1 and 4.2 in accordance with this
agreement, Westpac may suffer loss including but not limited to:

 

  (a) increased charges payable under any of the Securitisation Agreements;

 

  (b) being required to restructure Securitisation Transactions which leads
Westpac to incur or pay additional costs, or receive reduced income, in relation
to those Securitisation Transactions (for example, by the relevant Trustee being
required to issue increased levels of subordinated debt);

 

  (c) additional payments payable under those agreements; and

 

  (d) various one-off adjustment payments required to be made under those
agreements.

Subject to clause 4.4, EDS BPA agrees that the losses set out above are direct
losses and are not subject to the exclusion set out in clause 7.2(b);

 

4.4 Direct Loss

If EDS BPA fails to deliver any EDS BPA Information when and as required under
clause 14, the loss suffered by Westpac may include (i) the actual costs, fees
and out-of-pocket expenses incurred by Westpac as a result of such failure (such
as the incremental legal, accounting and printing costs of preparing and filing
a Form S-1 registration statement or a private placement memorandum as
distinguished from a Form S-3 shelf “take-down”), and (ii) the actual costs,
fees and out-of-pocket expenses incurred by Westpac as a direct result of a
determination by the Commission that Westpac or any Trust Manager is an
“Ineligible Issuer” under Rule 405 of the Securities Act or is no longer
eligible to file registration statements on Form S-3 for mortgage backed
securities provided that such determination is reached by the Commission solely
because of EDS BPA’s breach of its obligation to deliver or to cause the
delivery of EDS BPA Information under clause 14.

For the avoidance of doubt, the acknowledgements in clauses 4.3 and 4.4:

 

  (a) are intended to assist in the characterisation of the type of direct loss
which may be recovered by Westpac for a breach of this agreement by EDS BPA;

 

  (b) do not of themselves make EDS BPA liable for any such loss or remove the
requirement that Westpac prove its entitlement to any damages it claims to have
suffered as a result of an alleged breach of this agreement by EDS BPA; and

 

Page 14



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (c) do not prevent EDS BPA from raising any defences which it may be entitled
to raise to any claim by Westpac for damages for breach of this agreement.

 

4.5 Securitisation Agreements

 

  (a) Westpac will enforce any limitations and exclusions of liability in the
Securitisation Agreements. EDS BPA will not be liable to Westpac under the
indemnity in clause 14 for any Damages suffered by Westpac which Westpac would
not have suffered if Westpac had fully complied with its obligations under this
clause 4.5(a).

 

  (b) If Westpac enters into a Securitisation Transaction with respect to any
Relevant Trust after the date of this agreement, paragraph (a) will apply fully
in relation to that Securitisation Transaction with respect to the
Securitisation Agreements for that Relevant Trust.

 

5. EDS BPA fees

 

5.1 Westpac shall pay to EDS BPA a fee for providing its services under this
agreement as agreed between Westpac and EDS BPA from time to time. To the extent
that performance by EDS BPA of its obligations in this Agreement:

 

  (a) requires EDS BPA to acquire or deploy resources or to incur costs in
excess of those otherwise required for the performance of its obligations to
Westpac as they existed under any other agreement between EDS BPA and Westpac in
force immediately prior to the date of this agreement, and/or

 

  (b) requires EDS BPA to incur costs in respect of which EDS BPA is otherwise
entitled to an adjustment of fees or additional compensation under its
arrangements with Westpac,

then, Westpac will compensate EDS BPA for such additional resources and costs
and engage with EDS BPA, in good faith, in respect of any adjustment of fees or
additional compensation.

 

5.2 EDS BPA will not be entitled to payment of any additional amount for any
risk assumed by EDS BPA in respect of this agreement which exceeds the risk
assumed by EDS BPA under any other agreement between EDS BPA and Westpac in
force immediately prior to the date of this agreement.

 

6. Termination

 

6.1 Expiry of Term

This agreement shall continue until the expiry of the Term.

 

6.2 Termination by Westpac for cause

Westpac may terminate this agreement by giving written notice to EDS BPA if an
EDS BPA Termination Event occurs.

 

6.3 Termination for Change of control

Westpac may terminate this agreement by giving written notice to EDS BPA if
there is a change of control of EDS BPA (or an upstream member of the EDS BPA
Group).

 

Page 15



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

6.4 Termination by Westpac for convenience

 

  (a) Westpac may terminate the whole or any part of this agreement for
convenience at any time by giving EDS BPA at least 6 months prior written
notice.

 

  (b) If Westpac terminates under clauses 6.3 (Termination for Change of
control) or this clause 6.4, WBC will pay the Supplier a termination fee as
agreed by the parties from time to time.

 

6.5 Mitigation

EDS BPA must mitigate the cost of termination, including by using its best
efforts to:

 

  (a) redeploy personnel used to provide the Services (excluding those employed
by Westpac after termination);

 

  (b) terminate contractors in accordance with the terms of their contracts so
as to avoid any liability to pay compensation for early termination; and

 

  (c) redeploy any equipment used to the provide the Services that is not
acquired by Westpac.

 

6.6 Termination by EDS BPA

If:

 

  (a) Westpac fails to pay an amount due and payable under any agreement between
EDS BPA and Westpac in excess of $15,000,000 which is not the subject of a good
faith dispute; and

 

  (b) EDS BPA has given Westpac 60 days notice of Westpac’s failure to pay,

EDS BPA may give 60 days written notice to Westpac of EDS BPA’s intention to
terminate this agreement, and if Westpac has not paid the amount due within such
60 days notice period, EDS BPA may terminate this agreement for such failure to
pay.

 

6.7 Sole right

EDS BPA acknowledges EDS BPA may only terminate this agreement under clause 6.6
and EDS BPA expressly waives any other rights it may have to terminate.

 

6.8 Accrued rights

Termination of this agreement in its entirety or as it relates to one or more
discrete parts of the Services will not affect any accrued rights of either
party.

 

6.9 Survival

The obligations of the parties under this clause 6 survive the termination of
this agreement.

 

6.10 Termination

Without limiting this clause 6, if an EDS BPA Termination Event occurs and is
subsisting, or this agreement expires or is otherwise terminated, EDS BPA must:

 

  (a) collate the Relevant Documents for each Receivable into a separate
physical packet of those Relevant Documents for that Receivable; and

 

  (b) deliver the Relevant Documents to Westpac, or as it directs.

 

Page 16



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

If EDS BPA has not done so within 10 Business Days (or such longer period as
Westpac permits) Westpac may enter any premises where the Relevant Documents are
kept, take possession of and remove the Relevant Documents. EDS BPA shall assist
in doing so.

 

7. Liability

 

7.1 Limitation of liability

EDS BPA is not liable:

 

  (a) in connection with anything done by it in good faith in reliance upon any
document, form or list provided by or on behalf of Westpac except when it has
actual knowledge, or ought reasonably know, that the document, form or list is
not genuine;

 

  (b) if it fails to do anything because it is prevented or hindered from doing
it by any Law; or

 

  (c) subject to the Corporations Act, if a person (other than a delegate or
agent of EDS BPA) fails to carry out an agreement with Westpac or EDS BPA in
connection with the Services (except when the failure is due to EDS BPA’s own
neglect or default).

 

7.2 No liability for acts of certain persons

If EDS BPA relies in good faith on information given to it by a person, EDS BPA
is not liable for any error in such information except:

 

  (a) when the person is not independent from EDS BPA; or

 

  (b) it would not be reasonable to rely upon the information; or

 

  (c) where that person is a delegate or agent of EDS BPA.

A person will be regarded as independent notwithstanding that the person acts or
has acted as adviser to EDS BPA so long as separate instructions are given by
EDS BPA to that person.

 

7.3 No liability for loss etc

EDS BPA is not liable:

 

  (a) for any loss, cost, liability or expense arising out of the exercise or
non-exercise of a discretion by Westpac or the act or omission of Westpac except
to the extent that it is caused by EDS BPA’s own fraud, negligence or breach of
duty or contract; or

 

  (b) for any loss, cost, liability or expense caused by its failure to check
any information, document, form or list supplied or purported to be supplied to
it by Westpac except to the extent that the loss is caused by EDS BPA’s own
fraud, negligence or breach of duty or contract.

 

7.4 Cap of Liability

 

  (a) Subject to clauses 7.5, 7.6 and 7.7, each party’s liability to the other
for Causes of Action under the indemnities in clause 13.1(b) is unlimited but
for all other Causes of Action, is limited in aggregate to an amount which will
be determined pursuant to a separate agreement between Westpac and EDS BPA,
provided that such amount must be not less than $10,000,000.

 

Page 17



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (b) For the sake of certainty, it is agreed by Westpac that any damages
incurred by a member of the EDS BPA Group or paid by any member of the EDS BPA
Group to a Westpac Group Company as a result of any Cause of Action which a
Westpac Group Company pursues against any member of the EDS BPA Group, will be
included in the calculation of (and so reduce) the cap on liability set out in
clause 7.4(a).

 

7.5 Exceptions and Exclusions

 

  (a) This clause does not exclude or limit the application of any statutory
provision (including a provision of the Trade Practices Act 1974 (Cth)) where to
do so would:

 

  (i) contravene that statute; or

 

  (ii) cause any part of this clause to be void.

 

  (b) Except for:

 

  (i) losses for which a party is liable under an indemnity; and

 

  (ii) amounts a party owes to the other under this agreement,

in no event will either party have any liability to the other in respect of any
loss of savings or any loss of profits or for any special, incidental, punitive,
indirect or economic consequential damages even if foreseeable or even if
Westpac or EDS BPA has been advised of the possibility of such damages.

 

  (c) Notwithstanding any other provision of this Agreement, EDS BPA will not be
liable to any Westpac Group Company or its personnel in respect of any breach by
EDS BPA of its obligations under clauses 4.1(b) (Compliance with Laws) or 10
(Privacy) to the extent that the breach arises as a result of EDS BPA complying
with any direction of a Westpac Group Company (that EDS BPA is obliged to comply
with) regarding the manner in which EDS BPA is to provide the Services except to
the extent that EDS BPA knew or ought reasonably to have known that the
direction would place EDS BPA in breach of clauses 4.1(b) (Compliance with Laws)
or 10 (Privacy).

 

7.6 Exclusion or limitation of implied conditions and warranties

EDS BPA:

 

  (a) excludes all implied conditions and warranties except any implied
condition or warranty the exclusion of which would cause this clause to be void
(‘Non-excludable Condition’); and

 

  (b) limits its liability to Westpac for breach of any Non-excludable Condition
(other than that implied by section 69 of the Trade Practices Act 1974 (Cth)),
at EDS BPA’s option, to providing, replacing or repairing goods or providing
Services again.

 

7.7 No Liability for Other’s Fault

A party or its Related Companies will not be liable to the other party or its
Related Companies for any Damages to the extent that the Cause of Action giving
rise to the Damages was caused by the other party’s or its Related Companies’
act or omission under this Agreement.

 

Page 18



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

7.8 No liability for compliance

EDS BPA is not in breach of its duties in respect of those services to be
provided under this agreement which are covered by the Procedures Manual or
otherwise liable to Westpac in respect of those services if it complies strictly
with the relevant Procedures Manual in respect of those services unless:

 

  (i) the relevant Procedures Manual does not materially comply with any Law; or

 

  (ii) EDS BPA is not otherwise complying with clause 4.1 in relation to the
relevant matter or duty.

If EDS BPA becomes aware that any Procedures Manual does not materially comply
with any Law, it shall notify Westpac within 10 Business Days and take all
reasonable steps to rectify that non-compliance.

 

8. Representations and warranties

 

8.1 Representations and Warranties

EDS BPA makes the following representations and warranties in relation to itself
for the benefit of Westpac:

 

  (a) it is a corporation duly incorporated and existing under the laws of the
Commonwealth of Australia;

 

  (b) it has taken all necessary action to authorise the entry into and
performance of this agreement and to carry out the transactions contemplated by
this agreement;

 

  (c) EDS BPA has, or will have at the relevant time the resources, capacity,
expertise and ability in terms of equipment, software, know-how and personnel to
provide the Services;

 

  (d) EDS BPA has all rights necessary (including licences) to provide the
Services;

 

  (e) all reporting and invoicing for Services will be compatible with and
integrate with systems as communicated between the parties;

 

  (f) EDS BPA will supply the Services promptly, diligently and in a
professional manner, in accordance with the practices and high professional
standards used in well-managed operations performing services similar to the
Services;

 

  (g) EDS BPA will:

 

  (i) efficiently use the resources or Services necessary to provide the
Services;

 

  (ii) perform the Services in the most cost-effective manner consistent with
the required level of quality and performance;

 

  (h) EDS BPA’s signing, delivery and performance of this agreement will not
constitute:

 

  (i) a violation of its constitution or any judgment, order or decree;

 

  (ii) a material default under any material contract by which it or any of its
assets are bound; or

 

Page 19



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (iii) an event that would, with notice or lapse of time, or both, constitute
such a default;

 

  (i) EDS BPA has the requisite power and authority to enter into this agreement
and to carry out the obligations contemplated by this agreement.

 

  (j) this agreement creates a valid and binding obligation upon EDS BPA
enforceable in accordance with its terms, subject to any necessary stamping and
registration and to laws, defences and principles of equity generally affecting
creditors’ rights;

 

  (k) each Authorisation which is required in relation to:

 

  (i) the execution, delivery and performance by EDS BPA of this agreement and
the transactions contemplated by this agreement;

 

  (ii) the validity and enforceability of this agreement; and

 

  (iii) its business as now conducted or as will be conducted to fulfil its
obligations under this agreement and which is material, has been obtained or
effected; and

 

  (l) each document or agreement to which EDS BPA is a party which is material
to this agreement or which has the effect of varying this agreement has been
disclosed to Westpac in writing and an agreement will be considered material for
the purpose of this sub-paragraph if a party’s failure to comply with it would
constitute an Adverse Effect.

 

8.2 Survival of Indemnities

Each indemnity in this agreement survives termination or discharge of this
agreement.

 

9. Administrative provisions

 

9.1 Notices

All notices, requests, demands, consents, approvals or agreements to or by a
party to this agreement:

 

  (a) must be in writing;

 

  (b) must be signed by an Authorised Signatory of the sender; and

 

  (c) will be taken to be duly given or made (in the case of delivery in person
or by post or facsimile transmission) when delivered, received or left at the
address of the recipient shown in this agreement or to any other address which
it may have notified the sender, but if delivery or receipt is on a day on which
business is not generally carried on in the place to which the communication is
sent or is later than 4 pm (local time), it will be taken to have been duly
given or made at the commencement of business on the next day on which business
is generally carried on in that place.

 

9.2 Governing Law and Jurisdiction

This agreement is governed by the laws of New South Wales. Each party submits to
the non-exclusive jurisdiction of courts exercising jurisdiction there.

 

9.3 Assignment by EDS BPA

EDS BPA must not assign this agreement or any right under this agreement unless
EDS BPA:

 

  (a) is not in breach of this agreement;

 

Page 20



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (b) obtains the prior written consent of Westpac and of the registered
proprietors of the Premises insofar as their consent is required;

 

  (c) ensures that the assignee agrees to be bound by all of EDS BPA’s
obligations under this agreement; and

 

  (d) acknowledges that it remains bound by this agreement.

 

9.4 Assignment by Westpac

Westpac may:

 

  (a) assign all or part of this agreement to any person as part of a
restructure; and

 

  (b) assign or novate all or part of the rights and obligations under this
agreement to any of Westpac’s Related Companies as part of a re-organisation of
Westpac’s business.

 

9.5 Severability Clause

Any provisions of this agreement which are prohibited or unenforceable in any
jurisdiction are ineffective to the extent of the prohibition or
unenforceability. That does not invalidate the remaining provisions of this
agreement nor affect the validity or enforceability of that provision in any
other jurisdiction.

 

9.6 Costs and Expenses

Subject to Westpac’s obligations of payment under clause 5 (including the cost
adjustment arrangements referred to in clause 5) and payment by Westpac to EDS
BPA of reasonable legal costs incurred by EDS BPA in connection with the
negotiation of this agreement, each party shall bear its own expense in relation
to the execution, delivery or performance of this agreement.

 

9.7 Waivers: Remedies Cumulative

No failure on the part of a party to exercise and no delay in exercising any
right, power or remedy under this agreement operates as a waiver. Nor does any
single or partial exercise of any right, power or remedy preclude any other or
further exercise of that or any other right, power or remedy.

 

10. Privacy

 

10.1 Compliance with Privacy Law

 

  (a) EDS BPA must, in respect of any Regulated Information, comply with such of
the following as is applicable to that Regulated Information:

 

  (i) the Privacy Legislation;

 

  (ii) any Westpac Policies and Procedures including any privacy policy or
approved privacy code which has been adopted by Westpac and previously notified
to EDS BPA in writing; and

 

  (iii) any direction of Westpac regarding how to comply with any such
legislation, privacy policy or code.

 

Page 21



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (b) If compliance with (ii) or (iii) would put EDS BPA in breach of the
Privacy Legislation:

 

  (i) EDS BPA must notify Westpac explaining why the breach would occur; and

 

  (ii) provided EDS BPA gives that notice, EDS BPA will not be required to
comply with (ii) or (iii) to the extent that to do so would be a breach of the
Privacy Legislation.

 

10.2 Security

EDS BPA shall adopt the procedures set out in Schedule 5 for the purpose of
ensuring that Regulated Information held by it in connection with this agreement
is protected against loss, and against unauthorised access, use, modification,
disclosure or other misuse.

 

10.3 Collection, Use and Disclosure of Regulated Information

EDS BPA agrees:

 

  (a) only to collect Regulated Information as directed by Westpac or specified
in schedule 5 and the Procedures Manual, and to collect it in accordance with
the procedures specified in schedule 5 and the Procedures Manual;

 

  (b) without limiting, and subject to, clause 10.2, to take the steps set out
in schedule 5 and the Procedures Manual for the purpose of ensuring that
Regulated Information used, collected or stored in connection with this
agreement, is accurate, up-to-date, complete, relevant and not misleading;

 

  (c) to use Regulated Information only for the Permitted Use;

 

  (d) not to disclose Regulated Information without the prior written approval
of Westpac except for the purpose of fulfilling its obligations under this
agreement or as required by Law;

 

  (e) in the event that EDS BPA becomes aware that a disclosure of Regulated
Information is or may be required by Law, to immediately notify Westpac of that
requirement or potential requirement;

 

  (f) not to transfer Regulated Information outside Australia, or allow anyone
outside Australia to have access to it except as required for the purpose of
fulfilling EDS BPA’s obligations under this agreement and provided that the
Service Provider has taken reasonable steps to ensure that the Regulated
Information which is transferred will not be held, used or disclosed by the
recipient of the information other than in accordance with this agreement and
the Privacy Legislation; and

 

  (g) not to adopt as an identifier of an Individual an identifier (other than
an Australian Business Number) that has been assigned to that Individual by any
Agency, as defined in the Australian Privacy Act.

 

10.4 Notification of Breach

EDS BPA must immediately notify Westpac if EDS BPA becomes aware of a breach of
any part of this clause 10 by EDS BPA, any member of the EDS BPA Group, a
Subcontractor or any of its or their Personnel.

 

Page 22



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

10.5 Investigation

EDS BPA must co-operate with any reasonable requests of or direction by Westpac
arising directly from, or in connection with, the exercise of the functions of
the Commissioner under the Privacy Legislation or otherwise (including the
issuing of any guideline concerning the handling of Personal Information).

 

10.6 Survival

This clause 10 shall continue to have effect after the termination or expiration
of this agreement.

 

10.7 Other privacy regulation

EDS BPA acknowledges that Westpac may have particular obligations in relation to
Regulated Information under Part IIIA of the Privacy Act and the Credit
Reporting Code of Conduct, under its relationship of banker and customer, under
the Banking Code of Practice and under other duties of confidentiality that may
arise from time to time (Privacy Obligations). Without affecting any of its
other obligations, EDS BPA must, as reasonably directed by Westpac from time to
time, act or not act so as to ensure that Westpac does not breach its Privacy
Obligations.

 

10.8 Responsibility

For the avoidance of doubt, Westpac acknowledges that if EDS BPA performs its
obligations under this Agreement in accordance with this Agreement (including,
without limitation, its obligations under clause 10.1, 10.2 and 10.3), EDS BPA
will not be responsible for any loss, misuse, inaccuracy, disclosure,
modification or access to, in or of any Regulated Information which may arise
notwithstanding the performance of such obligations.

 

11. Anti-money laundering

 

  (a) Subject to paragraph (b), each party (the Provider) must, on the request
of any other party (the Recipient), provide the Recipient with any information
or document in the Provider’s possession or otherwise readily available to the
Provider, where such information or document is required by the Recipient to
comply with any applicable anti-money laundering or counter-terrorism financing
laws in Australia including any such laws requiring the Recipient to carry out
“know your customer” or other identification checks or procedures (Relevant
Laws).

 

  (b) The Provider’s obligations under paragraph (a) are subject to any
confidentiality, privacy or other obligations imposed by law on the Provider in
relation to the requested information or document, except to the extent
overridden by the Relevant Laws.

 

  (c) Each party must comply with any Relevant Laws applicable to it, to the
extent required to comply with its obligations under this agreement. Any party
may decline to perform any obligation under this agreement to the extent it
forms the view, in its reasonable opinion, that notwithstanding that it has
taken all action to comply with any applicable Relevant Laws, it is required by
Relevant Laws to decline to perform any such obligation.

 

  (d) To the maximum extent permitted by law, each party releases, to the extent
that it is able, each other party from any confidentiality, privacy or general
law obligations that such other party would otherwise owe and which would
otherwise prevent such other party from providing any information or documents
requested in accordance with this clause.

 

Page 23



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

12. GST

The following provisions apply in respect of GST payable under this agreement.

 

  (a) Unless expressly stated otherwise, all amounts and payments set out in
this agreement are exclusive of GST.

 

  (b) Where GST is imposed on any supply made under this agreement by a party
(in this clause the Supplying Party) to another party (in this clause the
Receiving Party) the Receiving Party must, subject to paragraph (e), pay to the
Supplying Party, in addition to and at the same time as the consideration is
payable or to be provided for the supply, an additional amount calculated by
multiplying the value of that consideration (without deduction or set-off) by
the prevailing GST rate.

 

  (c) If this agreement is amended following its execution so as to provide for
a new supply by the Supplying Party and as a consequence all the GST in respect
of that particular supply is payable by the Supplying Party before all the
consideration for that supply must be provided by the Receiving Party, the
Supplying Party and the Receiving Party must agree to address the timing the
payment of GST amounts in respect of that supply so as to minimise the cash flow
exposure to both parties.

 

  (d) The Supplying Party must issue a valid GST tax invoice to the Receiving
Party before any payment for a supply by the Supplying Party under this
agreement is due. If the Supplying Party does not give the Receiving Party a tax
invoice in the approved form in relation to a supply made under this agreement
prior to the Receiving Party making a payment of the GST exclusive consideration
for that supply, then the Receiving Party:

 

  (i) will not be required to pay an amount on account of any GST payable at the
time of the payment of the GST exclusive consideration; and

 

  (ii) must pay the amount on account of the GST payable in relation to the
supply within 10 business days of receipt of a valid tax invoice in respect of
that supply.

 

  (e) Where an adjustment in relation to a supply under this agreement has
occurred, the Supplying Party must give an adjustment note to the Receiving
Party no later than 20 Business Days after the earlier of becoming aware of the
occurrence of that adjustment event or being requested by the Receiving Party.

 

  (f) The Supplying Party:

 

  (i) warrants that the amounts referred to in any tax invoice given by it to
the Receiving Party correctly reflects the GST payable on the relevant supply;

 

  (ii) warrants that the tax invoice complies with all requirements for a tax
invoice under the applicable Laws or regulations in the relevant jurisdiction;
and

 

  (iii) must ensure that the tax invoice details the amount of GST paid or
payable in respect of the supply to which it relates.

 

Page 24



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (g) If the Receiving Party is obliged to make any deduction or withholding on
account of any tax, charge, rate, duty or imposts however described in
connection with, and in a jurisdiction relevant to, this agreement, it will
withhold the relevant amount from the gross amount due to the Supplying Party
and will promptly pay that amount to the relevant authority. The Receiving Party
will have no obligation to pay any additional amount to the Supplying Party in
relation to the withheld amount. The Receiving Party must provide the Supplying
Party a payment summary, receipts or such other documentation in the approved
form showing that the full amount of any such deduction or withholding made by
it has been paid over to the relevant taxing authority.

 

  (h) If, at any time during the Term, the GST in any jurisdiction relevant to
this agreement is replaced by a consumption tax in the nature of a value added
tax or sales tax (new consumption tax), the Receiving Party will pay that new
consumption tax as it applies to the payment for any supply under this agreement
instead of the GST, provided that the Supplying Party complies with paragraph
(e) (modified as necessary so that it applies to the new consumption tax in the
same manner as it applied to GST) and complies with the applicable legislation
when invoicing the Receiving Party for that new consumption tax.

 

  (i) If a party (in this paragraph (j) the Payer) is required to make a payment
to the other party (in this paragraph (j) the Payee) by way of indemnity or
reimbursement under this Agreement, the amount will:

 

  (i) include any additional amount paid by the Payee on account of GST in
respect of any supply made to the Payee by a third party in connection with the
circumstance giving rise to the operation of the indemnity or reimbursement;

 

  (ii) be reduced by the amount of any input tax credit to which the Payee is
entitled in respect of the circumstance giving rise to the operation of the
indemnity or reimbursement; and

 

  (iii) be increased in accordance with this clause 12 (if applicable).

 

  (j) Any term used in this clause 12 and not defined in clause 1.1 has the same
meaning given to that term in:

 

  (i) in respect of GST payable in Australia, the A New Tax System (Goods and
Services Tax) Act 1999 (Cth);

 

  (ii) in respect of GST payable in another jurisdiction, the legislation that
governs GST in that jurisdiction and, if a different term is used in that
jurisdiction to refer to the same or a similar expression or concept, the term
used in this clause will be replaced by the applicable term from the applicable
legislation in that jurisdiction.

 

13. General Indemnities

 

13.1 Indemnity by EDS BPA

EDS BPA must indemnify, defend and hold harmless each Westpac Group Company,
their employees, agents, successors and assigns, from any and all Damages
arising from, in connection with, or based on allegations of, any of the
following:

 

  (a) EDS BPA’s failure to fulfil any obligations to be fulfilled on or after
the date of this agreement by EDS BPA under any contracts with third parties
entered into by EDS BPA for the purpose of performing the Services;

 

Page 25



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (b) EDS BPA’s breach of:

 

  (i) any representation and warranty specified in clause 8.1(h); or

 

  (ii) its obligations with respect to Regulated Information or Privacy
Legislation or privacy;

 

  (c) any Claim whether or not Westpac is liable at law arising as a result of
the provision of Services by EDS BPA for the amount the subject of the Claim,
which may be made against Westpac by, or on behalf of:

 

  (i) a State or Territory Payroll Tax Office in respect of any payroll tax or
penalties that the office may seek to recover from Westpac in respect of any
amounts paid to EDS BPA under this agreement; or

 

  (ii) any revenue raising authority including the Commissioner of Taxation in
respect of any other payment, liability, or penalty that the authority may seek
to recover from Westpac in respect of any amounts paid to EDS BPA under this
agreement;

 

  (d) any Claim arising from any third party agreements to which EDS BPA is or
becomes a party as a consequence of the operation of this agreement;

 

  (e) any Claim by any third party against Westpac arising from EDS BPA’s
failure to comply with its obligations in clauses 4.1(c) or 4.2;

 

  (f) any Claim arising from any breach by EDS BPA of its obligations under
clause 4.1(b)(ii); or

 

  (g) EDS BPA acting outside of the scope of its Delegated Credit Authority.

 

13.2 Indemnity by Westpac

Westpac indemnifies EDS BPA against all Damages that EDS BPA may sustain or
incur (including those sustained or incurred as a result of a claim by a third
party against EDS BPA or any Related Company) as a result of complying with any
specific direction of Westpac which EDS BPA is contractually obliged to comply
with under clauses 4.1(b) (Compliance with Laws) or 10 (Privacy).

 

13.3 Handling third party claims

In the event of a third party Claim to which clause 13.1 applies:

 

  (a) a party seeking indemnification (“the Indemnified Party”) must promptly
notify the other party (“the Indemnifying Party”) in writing as soon as
practical following receipt by the Indemnified Party of any Claim to which
clause 13.1 applies;

 

  (b) the Indemnifying Party must promptly admit its obligations under clause
13.1;

 

  (c) if the Indemnifying Party complies with paragraph (b):

 

  (i) the other party will give the Indemnifying Party full control over any
proceedings and negotiations and full authority to reach any settlement, and
will provide assistance reasonably requested by the Indemnifying Party;

 

Page 26



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (ii) the Indemnifying Party may use lawyers of its choice;

 

  (iii) the Indemnifying Party must, at its cost, ensure that the Claim is
promptly and fully defended;

 

  (iv) in defending the Claim the Indemnifying Party must not unnecessarily or
unreasonably take or fail to take any action if to do so would damage the other
party’s name and reputation; and

 

  (v) the Indemnifying Party must obtain the other party’s written approval to
any proposed settlement terms before accepting them, and the other party will
not unreasonably withhold that approval;

 

  (d) if, in the other party’s reasonable opinion, the Indemnifying Party is not
acting in accordance with paragraphs (c)(iii) or (iv), the other party may,
after giving notice to the Indemnifying Party, defend or settle the Claim, in
which case the other party will consult with the Indemnifying Party during the
proceedings and before settling the Claim;

 

  (e) if the Indemnifying Party does not comply with paragraph (b), the other
party may:

 

  (i) defend the Claim, and keep the Indemnifying Party informed of the
progress;

 

  (ii) settle the Claim for a commercially reasonable result and must consult
with the Indemnifying Party before agreeing to a settlement amount.

 

13.4 Enforcement of indemnities

It is not necessary for a party to incur expense or make payment before making a
claim under an indemnity conferred by this agreement.

 

13.5 Enforcement of Limitations and Exclusions

Westpac will enforce any limitations and exclusions of liability available to it
in respect of any claim to which the indemnity in clause 13.1 may apply. EDS BPA
will not be liable to Westpac under the indemnity in clause 13.1 for any Damages
suffered by Westpac which Westpac would not have suffered if Westpac had fully
complied with its obligations under this clause 13.5.

 

13.6 Alternative Control Procedure

In the event of a third party Claim to which clause 14.7 applies:

 

  (a) the party seeking indemnification (“the Indemnified Party”) must properly
notify the other party (“the Indemnifying Party”) in writing as soon as
practical following receipt by the Indemnified Party of any Claim;

 

  (b) the provisions of sub -clauses 13.3(b) – (e) shall apply, mutatis
mutandis, with reference to clause 14.7;

 

  (c) notwithstanding paragraph (b) of this clause 14.7, the Indemnified Party
will be entitled to control negotiations and proceedings in respect of such
claim from the outset if it notifies EDS BPA promptly in writing of its
intention to do so, provided that:

 

  (i) the Indemnifying Party may participate in such negotiations and proceeding
at its own cost and expense;

 

Page 27



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (ii) the Indemnified Party must, at its cost, ensure that the claim is
promptly and fully defended;

 

  (iii) in defending the claim, the Indemnified Party must not unnecessarily or
unreasonably take or fail to take any action if to do so would damage the other
party’s name and reputation;

 

  (iv) the Indemnified Party will consult with the Indemnifying Party during the
negotiation and proceedings;

 

  (v) the Indemnified Party will not enter into any settlement or compromise of
the Claim on any basis without the prior written consent of the Indemnifying
Party (which shall not be unreasonably withheld);

 

  (d) the Indemnifying Party shall cooperate in all respects with the
Indemnified Party in connection with such Claim.

 

14. Compliance with Regulation AB

 

14.1 Intent of the Parties, Reasonableness, Costs & Disputes

EDS BPA and Westpac acknowledge and agree that the purpose of this clause 14 is
to facilitate compliance by Westpac and each Trust Manager with the provisions
of Regulation AB and related rules and regulations of the Commission. Although
Regulation AB is applicable by its terms only to offerings of asset backed
securities that are registered under the Securities Act, EDS BPA acknowledges
that investors in privately offered securities may require to be provided with
comparable disclosure in unregistered offerings. References in this agreement to
compliance with Regulation AB include provision of comparable disclosure in
private offerings.

Westpac shall not exercise its right to request delivery of information or other
performance under these provisions other than in good faith, or for purposes
other than compliance by Westpac or a Trust Manager with the Securities Act, the
Exchange Act and the rules and regulations of the Commission thereunder (or the
provision in a private offering of disclosure comparable to that required under
the Securities Act). EDS BPA acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with requests made by Westpac in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB to the extent that in Westpac’s reasonable judgment they are
necessary in order to effect such compliance.

EDS BPA shall cooperate fully with Westpac to deliver to Westpac any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of Westpac to permit Westpac or a Trust Manager
to comply with the provisions of Regulation AB, together with such disclosures
relating to EDS BPA, any Regulation AB Subservicer and the Receivables and
Receivable Securities, or the servicing of the Receivables and the Receivable
Securities, reasonably believed by Westpac to be necessary in order to effect
such compliance. Westpac shall cooperate with EDS BPA by:

 

  (a) providing EDS BPA with at least 30 days prior notice of the information
which it requires EDS BPA to deliver to Westpac for the purposes of this clause
(except in the case of an urgent request from any third party to whom Westpac
must provide information for the purpose of compliance with Regulation AB or in
the case of information which is otherwise required within a shorter timeframe
to facilitate compliance with Regulation AB, in which case Westpac will notify
EDS BPA in writing promptly and provide EDS BPA with a reasonable time in which
to provide the information to Westpac);

 

Page 28



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (b) promptly making appropriately qualified senior personnel available to
consult and meet with EDS BPA in respect of the notification referred to in
paragraph (a);

 

  (c) reasonably limiting such request to information which, in Westpac’s
reasonable judgment, is necessary for compliance with Regulation AB; and

 

  (d) providing EDS BPA with all such documents and information as EDS BPA may
reasonably require to establish the basis for such judgement by Westpac.

Notwithstanding this clause 14, EDS BPA will not be obliged under clause 14 to
provide Westpac for the purposes of Regulation AB compliance with any
information which:

 

  (a) EDS BPA is prohibited by law or regulation from disclosing to Westpac;

 

  (b) constitutes a trade secret; or

 

  (c) cannot be disclosed by EDS BPA without:

 

  (i) breaching bona fide obligations of confidentiality owed to a third party;

 

  (ii) materially and adversely effecting the interests of EDS BPA’s customers;
or

 

  (iii) materially and adversely affecting EDS BPA’s interests vis-a-vis its
competitors.

EDS BPA and Westpac hereby acknowledge that:

 

  (a) certain information provided to Westpac by EDS BPA in accordance with this
clause 14 may be provided by Westpac to the relevant Trust Manager to facilitate
compliance by the Trust Manager with the provisions of Regulation AB and related
rules and regulations of the Commission and the accuracy and completeness of
such information will be relied on by such Trust Manager;

 

  (b) the certification provided to Westpac by EDS BPA in accordance with clause
14.5(c) of this Agreement may be provided by Westpac to the person responsible
for signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with respect to
the transactions contemplated by this Agreement and such responsible person may
rely on the certification provided by EDS BPA pursuant to such clause in signing
a Sarbanes Certification and filing such with the Commission;

 

  (c) EDS BPA will only be liable to Westpac (in any respect) and not to any
other person (whether a person described in the preceding clauses (a) or (b) or
otherwise) in respect of any matter arising out of or related to this Agreement
or Westpac’s securitisation program; and

 

Page 29



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (d) in furtherance of the foregoing disclaimer in paragraph (c) above, Westpac
will indemnify EDS BPA and any of its affiliates and any of their respective
present or former directors, officers, employees and agents (an “indemnified
person”), and shall hold each of them harmless from and against any losses,
damages, penalties, fines, forfeitures, legal fees and expenses, and related
costs, judgments, and any other costs, fees and expenses that any of them may
sustain from any action of any third party taken directly against an indemnified
person and which arises out of or is related to this Agreement or Westpac’s
securitisation program provided that this clause (d) shall not limit Westpac’s
own rights, if any, to seek recovery from EDS BPA in respect of this Agreement
(including, without limitation, the indemnity in clause 13.1(c) and clause
14.7).

In determining questions of materiality under this clause 14, an item or items
should be considered “material” if it (or they) would individually or in the
aggregate be material to an investor in an asset-backed security.

 

14.2 Additional Representations and Warranties of EDS BPA

 

  (a) EDS BPA represents and warrants to Westpac that as at the date of this
Agreement, it does not provide and has not provided any services in respect of
the securitisation of residential housing loans for any entity other than
Westpac or The Mortgage Company Pty Limited.

 

  (b) If:

 

  (i) EDS BPA subsequently provides services in respect of the securitisation of
residential housing loans to any entity other than Westpac or The Mortgage
Company Pty Limited; and

 

  (ii) EDS BPA has become obliged to provide Westpac with information under
clause 14.3,

EDS BPA shall, within five Business Days following a request in writing from
Westpac, confirm in writing the accuracy of the representations and warranties
set forth in paragraph (c)(i), (ii), and (iii) of this clause 14.2 or, if any
such representation and warranty is not accurate as of the date of such request,
provide reasonably adequate disclosure of the pertinent facts, in writing, to
the requesting party.

 

  (c) EDS BPA shall be deemed to represent to Westpac as of the date on which it
complies with the request in clause 14.2(b) that, except as disclosed in writing
to Westpac prior to such date:

 

  (i) EDS BPA is not aware and has not received notice that any default, early
amortisation or other performance triggering event has occurred as to any other
securitisation due to any act or failure to act of EDS BPA;

 

  (ii) EDS BPA has not been terminated as servicer in a residential housing loan
securitisation, either due to a servicing default or to application of a
servicing performance test or trigger; and

 

  (iii) no material noncompliance with the applicable servicing criteria with
respect to other securitisations of residential housing loans involving EDS BPA
as servicer has been disclosed or reported by EDS BPA.

 

Page 30



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (d) EDS BPA shall be deemed to represent to Westpac, as of the date on which
information is first provided to Westpac under clause 14.3 and thereafter as at
the date fourteen days after Westpac notifies EDS BPA in writing that Westpac
proposes to enter into a transaction in respect of Receivables or Receivable
Securities that, except as disclosed in writing to Westpac prior to such date,
that:

 

  (i) no material changes to EDS BPA’s policies or procedures with respect to
the servicing function it will perform under this agreement and for loans of a
type similar to the Receivables have occurred during the three-year period
immediately preceding the date of the deemed representation of this clause
14.2(a);

 

  (ii) there are no aspects of EDS BPA’s financial condition that could have a
material adverse effect on the performance by EDS BPA of its servicing
obligations under this agreement;

 

  (iii) there are no material legal or governmental proceedings pending (or
known to be contemplated) against EDS BPA or any Regulation AB Subservicer; and

 

  (iv) there are no affiliations, relationships or transactions relating to EDS
BPA or any Regulation AB Subservicer with respect to the transactions
contemplated by this agreement and any party thereto identified by Westpac of a
type described in Item 1119 of Regulation AB.

 

14.3 Information to be provided by EDS BPA

 

  (a) EDS BPA shall:

 

  (i) within five Business Days following request by Westpac, provide to Westpac
(or cause each Regulation AB Subservicer, if any, to provide), in writing and in
form and substance reasonably satisfactory to Westpac, the information and
materials specified in paragraphs (b), (c), (d) and (f) of this clause 14.3, and

 

  (ii) as promptly as practicable following notice to or discovery by EDS BPA,
provide to Westpac (in writing and in form and substance reasonably satisfactory
to Westpac) the information specified in paragraph (d) of this clause 14.3.

 

  (b) If so requested by Westpac, EDS BPA shall provide such information
regarding:

 

  (i) itself; and

 

  (ii) as applicable, each Regulation AB Subservicer, as is necessary in
Westpac’s reasonable judgment for the purpose of compliance with Items
1103(a)(1), 1105, 1110, 1117 and 1119 of Regulation AB. Such information may
include, at a minimum:

 

  (A) a description of any material legal or governmental proceedings pending
(or known to be contemplated) against EDS BPA and any Regulation AB Subservicer;
and

 

  (B) a description of any affiliation or relationship between EDS BPA, any
Regulation AB Subservicer and any of the following parties to a Securitisation
Transaction, as such parties are identified to EDS BPA by Westpac in writing in
advance of such Securitisation Transaction:

 

  (1) the sponsor;

 

Page 31



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (2) the depositor, which includes any Trust Manager;

 

  (3) any issuing entity which includes any Trust;

 

  (4) any servicer;

 

  (5) any trustee;

 

  (6) any originator;

 

  (7) any significant obligor;

 

  (8) any enhancement or support provider; and

 

  (9) any other material transaction party.

 

  (c) If so requested by Westpac, EDS BPA shall provide such information
regarding EDS BPA, as servicer of the Receivables, and each Regulation AB
Subservicer, if any (each of EDS BPA and each Regulation AB Subservicer, if any,
for purposes of this paragraph (c) only, a Servicer), as is necessary in
Westpac’s reasonable judgment for the purpose of compliance with Item 1108 of
Regulation AB. Such information shall include, at a minimum:

 

  (i) the Servicer’s form of organisation;

 

  (ii) a description of how long the Servicer has been servicing residential
housing loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
this agreement; information regarding the size, composition and growth of the
Servicer’s portfolio of residential housing loans of a type similar to the
Receivables and information on factors related to the Servicer that may be
material, in the good faith judgment of Westpac, to any analysis of the
servicing of the Receivables or the related asset-backed securities, as
applicable, including, without limitation:

 

  (A) whether any prior securitisations of housing loans of a type similar to
the Receivables involving the Servicer have defaulted or experienced an early
amortisation or other performance triggering event because of servicing during
the three-year period immediately preceding the date of the request;

 

  (B) the extent of outsourcing the Servicer utilises;

 

  (C) whether there has been previous disclosure of material noncompliance with
the applicable servicing criteria with respect to other securitisations of
residential housing loans involving the Servicer as a servicer during the
three-year period immediately preceding the date of the request;

 

  (D) whether the Servicer has been terminated as servicer in a residential
housing loan securitisation, either due to a servicing default or to application
of a servicing performance test or trigger; and

 

  (E) such other information as Westpac may reasonably require for the purpose
of compliance with Item 1108(b)(2) of Regulation AB;

 

Page 32



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (iii) a description of any material changes during the three-year period
immediately preceding the date of the request to the Servicer’s policies or
procedures with respect to the servicing function it will perform under this
agreement for housing loans of a type similar to the Receivables;

 

  (iv) information regarding the Servicer’s financial condition, to the extent
that there is a material risk that an adverse financial event or circumstance
involving the Servicer could occur and have a material adverse effect on the
performance by the Servicer of its servicing obligations under this agreement;

 

  (v) information regarding advances made by the Servicer on the Receivables and
the Servicer’s overall servicing portfolio of residential housing loans for the
three-year period immediately preceding the date of the request, which may be
limited to a statement by an authorised officer of the Servicer to the effect
that the Servicer has made all advances required to be made on residential
housing loans serviced by it during such period, or, if such statement would not
be accurate, information regarding the percentage and type of advances not made
as required, and the reasons for such failure to advance; and

 

  (vi) a description of the Servicer’s processes and procedures designed to
address any special or unique factors involved in servicing loans of a similar
type as the Receivables.

 

  (d) If so requested by Westpac for the purpose of satisfying reporting
obligations under the Exchange Act with respect to any class of asset-backed
securities, EDS BPA shall (or shall cause each Regulation AB Subservicer, if
any, to):

 

  (i) notify Westpac in writing of (A) any material litigation or governmental
proceedings pending against EDS BPA or any Regulation AB Subservicer and (B) any
affiliations or relationships that develop following the date of this agreement
between EDS BPA or any Regulation AB Subservicer, if any, and any of the parties
specified in sub paragraph (b)(ii)(B) of this clause 14.3 (and any other parties
identified in writing by the requesting party) with respect to the issuance of a
Securitisation Transaction; and

 

  (ii) provide to Westpac a description of such proceedings, affiliations or
relationships.

 

  (e) In the event of the succession to EDS BPA or any Regulation AB
Subservicer, if any, as servicer or subservicer under this agreement by any
person:

 

  (i) into which EDS BPA or such Regulation AB Subservicer, if any, may be
merged or consolidated; or

 

  (ii) which may be appointed as a successor to EDS BPA or, if applicable, any
Regulation AB Subservicer,

EDS BPA shall provide to Westpac:

 

  (iii) written notice to Westpac of such succession or appointment; and

 

  (iv) in writing and in form and substance reasonably satisfactory to Westpac,
all information required by Westpac in order to comply with its reporting
obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed
securities, as soon as reasonably practicable upon EDS BPA becoming aware of
such succession or appointment and, in any event, by no later than the effective
date of such succession or appointment.

 

Page 33



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

The term “effective date” of any such succession or appointment as used in this
clause 14.3(e) shall refer to the date such succession or appointment is legally
completed, and shall not refer to the date on which such succession or
appointment is announced nor to the date that any agreement to consummate such a
succession or appointment is entered into, and the term “merger or
consolidation,” as used in this clause 14.3 does not include any change in
identity, or any merger or consolidation, of any direct or indirect owner of EDS
BPA.

 

  (f) In addition to such information as EDS BPA, as servicer, is obligated to
provide pursuant to other provisions of this agreement, if so requested by
Westpac, EDS BPA shall provide such information regarding the performance or
servicing of the Receivables as is necessary in Westpac’s reasonable judgment to
facilitate preparation of distribution reports in accordance with Item 1121 of
Regulation AB. Such information shall be provided concurrently with the monthly
reports otherwise required to be delivered to Westpac pursuant to paragraph
(a) of schedule 3 to this agreement.

 

14.4 Servicer Compliance Statement

On or before 15 November of each calendar year EDS BPA shall deliver to Westpac
a statement of compliance and signed by an authorised officer of EDS BPA, to the
effect that (i) a review of EDS BPA’s activities during the immediately
preceding financial year ended 30 September (or applicable portion thereof) and
of its performance under this agreement during such period has been made under
such officer’s supervision, and (ii) to the best of such officers’ knowledge,
based on such review, EDS BPA has fulfilled all of its obligations under this
agreement in all material respects throughout such financial year ended
30 September (or applicable portion thereof) or, if there has been a failure to
fulfil any such obligation in any material respect, specifically identifying
each such failure known to such officer and the nature and the status thereof.

 

14.5 Report on Assessment of Compliance and Attestation

 

  (a) On or before 15 November of each calendar year EDS BPA shall:

 

  (i) deliver to Westpac a report (in form and substance reasonably satisfactory
to Westpac) regarding EDS BPA’s assessment of compliance with the Servicing
Criteria during the immediately preceding financial year ended 30 September as
required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB. Such report shall be signed by an authorised officer of EDS BPA
and shall address each of the Servicing Criteria specified on a certification
substantially in the form of schedule 5 delivered to Westpac concurrently with
the execution of this agreement;

 

  (ii) deliver to Westpac a report of a registered public accounting firm
reasonably acceptable to Westpac that attests to, and reports on, the assessment
of compliance made by EDS BPA and delivered pursuant to the preceding paragraph.
Such attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act;

 

Page 34



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (iii) cause each Regulation AB Subservicer, if any, and each Regulation AB
Subcontractor, if any, determined by EDS BPA pursuant to clause 14.6(b) to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, to deliver to Westpac an assessment of compliance and
accountants’ attestation as and when provided in paragraphs (a) and (b) of this
clause 14.5; and

 

  (iv) if requested by Westpac, not later than 15 November of the calendar year
in which such certification is to be delivered, deliver to Westpac a
certification in the form attached hereto as schedule 6.

Westpac will not request delivery of a certification under paragraph (a)(iv)
above unless the relevant Trust Manager is required under the Exchange Act to
file an annual report on Form 10-K with respect to an issuing entity whose asset
pool includes Receivables.

 

  (b) Each assessment of compliance provided by a Regulation AB Subservicer, if
any, pursuant to this clause 14.5 shall address each of the Servicing Criteria
specified on a certification substantially in the form of schedule 6 hereto
delivered to Westpac concurrently with the execution of this agreement or, in
the case of a Regulation AB Subservicer, if any, subsequently appointed as such,
on or prior to the date of such appointment. An assessment of compliance
provided by a Regulation AB Subcontractor pursuant to clause 14.5(a)(iii) need
not address any elements of the Servicing Criteria other than those specified by
EDS BPA pursuant to clause 14.6.

 

  (c) Westpac acknowledges that, as at the date of this Agreement, Brambles
Australia Limited is the only Subcontractor appointed by EDS BPA that will
participate in the servicing function as defined in Regulation AB. Both Westpac
and EDS BPA further agree that EDS BPA shall assume the reporting duties for
Brambles Australia Limited as a vendor to EDS BPA, as such duties are described
by Regulation AB and all relevant Commission interpretative guidance.

 

14.6 Use of Regulation AB Subservicers and Regulation AB Subcontractors

 

  (a) EDS BPA shall not hire or otherwise utilise the services of any Regulation
AB Subservicer to fulfil any of the obligations of EDS BPA as servicer under
this agreement unless EDS BPA complies with the provisions of paragraph (b) of
this clause 14.6. EDS BPA shall not hire or otherwise utilise the services of
any Regulation AB Subcontractor, and shall not permit any Regulation AB
Subservicer to hire or otherwise utilise the services of any Regulation AB
Subcontractor, to fulfil any of the obligations of EDS BPA as servicer under
this agreement unless EDS BPA complies with the provisions of paragraph (c) of
this clause 14.6.

 

  (b)

EDS BPA shall cause any Regulation AB Subservicer used by EDS BPA (or by any
Regulation AB Subservicer) for the benefit of Westpac to comply with the
provisions of this clause 14.6 and with clauses 14.2, 14.3(c), (d) and (e), 14.4
and 14.5 of this agreement to the same extent as if such Regulation AB
Subservicer were EDS BPA, and to provide the information required with respect
to such Regulation AB Subservicer under clause 14.3(d) of this agreement. EDS
BPA shall be responsible for obtaining from each Regulation AB Subservicer and
delivering to Westpac any servicer compliance statement required to be delivered
by such Regulation AB Subservicer under clause 14.4, any assessment of

 

Page 35



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

 

compliance and attestation required to be delivered by such Regulation AB
Subservicer under clause 14.5 and any certification required to be delivered
under clause 14.5 as and when required to be delivered.

 

  (c) EDS BPA shall promptly upon request provide to Westpac a written
description (in form and substance satisfactory to Westpac) of the role and
function of each Regulation AB Subcontractor utilised by EDS BPA or any
Regulation AB Subservicer, specifying:

 

  (i) the identity of each such Regulation AB Subcontractor;

 

  (ii) which (if any) of such Regulation AB Subcontractors are “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB; and

 

  (iii) which elements of the Servicing Criteria will be addressed in
assessments of compliance provided by each Regulation AB Subcontractor
identified pursuant to sub-paragraph (ii).

 

  (d) As a condition to the utilisation of any Regulation AB Subcontractor
determined to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, EDS BPA shall cause any such Regulation AB
Subcontractor used by EDS BPA (or by any Regulation AB Subservicer) for the
benefit of Westpac to comply with the provisions of clauses 14.5 to the same
extent as if such Regulation AB Subcontractor were EDS BPA. EDS BPA shall be
responsible for obtaining from each Regulation AB Subcontractor and delivering
to Westpac any assessment of compliance and attestation required to be delivered
by such Regulation AB Subcontractor under clause 14.5, in each case as and when
required to be delivered.

 

  (e) Westpac acknowledges that, as at the date of this Agreement, Brambles
Australia Limited is the only Subcontractor appointed by EDS BPA that will
participate in the servicing function as defined in Regulation AB. Both Westpac
and EDS BPA further agree that EDS BPA shall assume the reporting duties for
Brambles Australia Limited as a vendor to EDS BPA, as such duties are described
by Regulation AB and all relevant Commission interpretative guidance.

 

14.7 Indemnification

 

  (a) Subject to clause 7.2, EDS BPA shall indemnify Westpac and its directors,
employees, successors and assigns and shall hold each of them harmless from and
against any losses, damages, penalties, reasonable legal fees, expenses, related
costs and judgments that any of them may sustain in respect of a claim, demand,
proceedings or other action by any third party against Westpac arising out of or
based upon:

 

  (i) any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, accountants’ letter or
other material provided in written or electronic form under this clause 14 by or
on behalf of EDS BPA, or provided under this clause 14 by or on behalf of any
Regulation AB Subservicer or Regulation AB Subcontractor (collectively, the EDS
BPA Information); or

 

Page 36



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

  (ii) the omission or alleged omission to state in the EDS BPA Information a
material fact required to be stated in the EDS BPA Information or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

provided, by way of clarification, paragraph (B) shall be construed solely by
reference to the EDS BPA Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the EDS BPA Information or any portion thereof is presented together
with or separately from such other information;

 

  (b) any failure by EDS BPA, any Regulation AB Subservicer or any Regulation AB
Subcontractor to deliver any information, report, certification, accountants’
letter or other material when and as required under this clause 14, including
any failure by EDS BPA to identify pursuant to clause 14.6(c) any Regulation AB
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB.

 

15. DISPUTE RESOLUTION

 

15.1 Notice

A party claiming that a dispute, difference or question arising out of this
agreement (‘Dispute’) has arisen must notify the other party in writing giving
details of the Dispute (‘Notification’).

 

15.2 Escalation

The parties will attempt to resolve all Disputes by negotiations using the
escalation procedure which applies generally between the parties.

 

15.3 Expert determination or mediation

If the parties cannot resolve the Dispute within 30 days after the Notification
is given, either party may refer the Dispute to:

 

  (a) expert determination, if the parties have agreed under a provision of this
Agreement or if they agree, at the time the Dispute arises, to attempt to
resolve the Dispute by expert determination; or

 

  (b) mediation, if:

 

  (i) another provision of this Agreement does not require that the Dispute be
referred for expert determination and the parties do not agree to submit the
Dispute to expert determination in accordance with paragraph (a); or

 

  (ii) the parties agree to resolve the Dispute by mediation.

 

15.4 Expert determination criteria

If a Dispute is referred for expert determination under this clause the expert
must make a determination by reference to what is reasonable in the context of
the overall transaction.

 

Page 37



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

15.5 Selection of expert or mediator

The parties will attempt, promptly and in good faith, to agree an appropriate
expert or mediator. If they are unable to agree within 7 days after the dispute
has been referred for expert determination or mediation under clause 15.4, the
expert or mediator will be a person nominated, at the request of either party,
by the Australian Commercial Disputes Centre (‘ACDC’).

 

15.6 Procedure

Each expert determination and mediation conducted in accordance with this clause
will be conducted in accordance with the relevant rules and procedures of the
ACDC. The parties agree that a determination made by an expert will not be
binding on either party. Once a determination has been made, the parties will
recommence negotiation to attempt to resolve the Dispute and, if they fail,
either party may initiate court proceedings.

 

15.7 Release if other party breaches

If, in relation to a Dispute, a party breaches any provision of this clause 15,
the other party need not comply with those clauses in relation to that Dispute.

 

15.8 Obligations continue

WBC and the Supplier must continue to perform their respective obligations under
this Agreement pending the resolution of a Dispute.

 

15.9 Costs

Each party must bear its own costs of complying with this clause 15.

 

15.10 Court proceedings

A party must not start court proceedings (except proceedings seeking
interlocutory relief) until 30 days after the Dispute has been referred for
mediation or expert determination.

 

Page 38



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Executed as an agreement.

Each attorney executing this agreement states that he has no notice of
revocation or suspension of his power of attorney.

Westpac

 

SIGNED on behalf of      )                WESTPAC BANKING CORPORATION      )
         by its attorneys      )          in the presence of:      )       

/s/ Andrew Carriline

              Signature  

/s/ Michelle Trevetha

           

Andrew Carriline

  Witness             Print name  

Michelle Trevetha

           

/s/ G.P.D. Rennie

  Print name             Signature              

G.P.D. Rennie

              Print name   EDS BPA                      
SIGNED for and on behalf of      )                EDS (BUSINESS PROCESS      )
         ADMINISTRATION) PTY LIMITED      )               )          in the
presence of:      )       

/s/ Mark J. DeBenedictus

              Signature  

/s/ C.W.C Barton

           

Mark J. DeBenedictus

  Witness             Print name  

C.W.C Barton

              Print name              

 

Page 39



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Schedule 1

Receivables Register Information

The Receivables Register shall contain the following information in relation to
each Mortgage.

 

1. Name and address of the relevant Obligor(s).

 

2. Account/reference number of the loan under the relevant loan document, letter
of offer or terms and conditions.

 

3. The title reference for the relevant Mortgaged Property.

 

4. Such other information as EDS BPA and Westpac may agree from time to time.

 

5. The registered dealing number of that Mortgage from the relevant Land Titles
Office together with:

 

  (a) in respect of Mortgaged Property in New South Wales, the volume and folio
number(s) for the Mortgaged Property;

 

  (b) in respect of Mortgaged Property in Queensland, a description of the lot,
county, parish and title reference(s) of the Mortgaged Property;

 

  (c) in respect of Mortgaged Property in Western Australia:

 

  (i) lot and diagram/plan/strata plan number(s) or location name and number(s);
and

 

  (ii) volume and folio number(s) or crown lease number(s);

 

  (d) in respect of Mortgaged Property in South Australia, the volume and folio
number(s) for the Mortgaged Property;

 

  (e) in respect of Mortgaged Property in Tasmania, the volume and folio
number(s) for the Mortgaged Property;

 

  (f) in respect of Mortgaged Property in the Australian Capital Territory
district/division, section, block, unit, volume and folio number(s) for the
Mortgaged Property;

 

  (g) in respect of Mortgaged Property in the Northern Territory, the
Receivables Register, volume, folio, location, lot description, plan and unit
for the Mortgaged Property;

 

  (h) in respect of Mortgaged Property in Victoria, the volume and folio
number(s) for the Mortgaged Property.

 

Page 40



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Schedule 2

Audit

 

1. Each audit referred to in clause 3.3 shall involve a review of the following:

 

  (a) the custodial procedures adopted by EDS BPA;

 

  (b) that the Relevant Documents are capable of identification and imaging on
receipt by or on behalf of EDS BPA;

 

  (c) that controls exist such that the Relevant Documents may not be removed or
tampered with except with appropriate authorisation; and

 

  (d) that an appropriate tracking system is in place such that the location of
the Relevant Documents can be detected at any time.

 

2. The Auditor will:

 

  (a) select a sample of Receivables and review and confirm the identity of all
Relevant Documents for those Receivables (including the applicable Receivable
Security documents, and any Certificate of Title if issued); and

 

  (b) for audits conducted after 1 January 2007, select a sample of those
Relevant Documents to confirm the quality, accuracy and currency of the imaging
of the Relevant Documents in that sample.

 

3. The Auditor’s certificate referred to in clause 3.3 will set out whether any
errors detected by the Auditor in the relevant audit were the result of isolated
non-compliance with the control system established by EDS BPA under this
agreement or result from a weakness in that control system.

 

4. The Auditor’s certificate referred to in clause 3.3 will grade the custodial
performance of EDS BPA under this agreement based on the following grades.

 

  (A) Good—All control procedures and accuracy of information in respect of
Relevant Documents completed without exception, other than immaterial and
occasional variances.

 

  (B) Satisfactory—Minor exceptions to compliance with control procedures and
accuracy of information in respect of Relevant Documents

 

  (C) Improvement required—Base internal controls are in place but a number of
issues were identified that need to be resolved for controls to be considered
adequate; and testing of the relevant information in respect of Relevant
Documents identified a number of minor exceptions to compliance which are the
result of non-compliance with the control system

 

  (D) Adverse—Major deficiencies in internal controls and the relevant
information in respect of the Relevant Documents were identified.

 

Page 41



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Schedule 3

Services

EDS BPA will do the following.

 

(a) Identify and reconcile Collections daily by Relevant Trust.

 

(b) Sweep Collections daily to relevant Collection Accounts in accordance with
this agreement.

 

(c) Reconcile daily Collections to Westpac.

 

(d) Reconcile daily sweeps to applicable Collection Accounts and account for all
other transactions.

 

(e) Reconcile movement and static account balances for all Collection Accounts.

 

(f) Identify and reconcile differences in appropriate internal accounts of
Westpac and EDS BPA (the General Ledger).

 

(g) Identify and reconcile any adjustments outside normal balancing.

 

(h) Prepare daily funding entries for originations and servicing.

 

(i) Reconcile daily funding to daily drawings by Relevant Trusts at an account
level.

 

(j) Manage all servicing events on Receivables and Related Securities in
accordance with the appropriate Servicing Matrix and servicing checklist as
approved by Westpac. Perform appropriate Relevant Trust action.

 

(k) Perform and reconcile Receivable sales and repurchases and refinances and
split loans.

 

(l) Reconcile systems to the General Ledger on a monthly basis.

 

(m) Prepare monthly Relevant Trust reconciliations at cut off.

 

(n) Produce monthly management reporting certificate.

 

(o) Produce monthly collateral and reporting as required by any Trust Manager
and Westpac.

 

(p) Produce monthly management reporting for each Trustee and Westpac.

 

(q) Perform monthly and quarterly Relevant Trust remittances.

 

(r) Prepare pool insurance refunds requests and reconcile refunds paid.

 

(s) Reconcile pool sales.

 

(t) Manage the reopening of closed Receivables.

 

(u) Manage changes in payment type on Receivables.

 

(v) Assist with any due diligence tours/visits for sales of Receivables
including the involvement of senior management presentations. Visits may include
but are not limited to rating agencies, US counsel, Underwriters etc.

 

(w) Maintain the servicing function in order to pass all due diligence visits
and reviews.

 

(x) Prepare the Receivables Register monthly, annually and 90 days post sale.

 

Page 42



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

(y) Maintain custodian arrangements to meet the representation and warranties
contained within the legal transaction documentation.

 

(z) Assist with the legally required annual external audit of the custodian
function maintaining the ‘no exception’ custody audit results.

 

(aa) Assist with any Westpac audits of Westpac’s securitisation areas and
provide copies of the audit reports to Westpac’s Group Securitisation section.

 

(bb) Provide support to each Trust Manager and Westpac in resolving issues
regarding Receivables and Related Securities.

 

(cc) Provide the servicing assistance with any repurchases of Receivables and/or
Related Securities.

 

(dd) Provide the support and assistance with any clean-up of a securitisation
transaction (ie effectively a repurchase).

 

(ee) Maintain regular contact with Westpac’s Group Securitisation.

 

(ff) Obtain upfront approval from Westpac’s Group Securitisation in relation to
any operational change in policy, procedures and processes, including but not
limited to processes regarding checklists, system changes, Servicing Matrix,
custodial procedures etc.

 

(gg) Provide support to each Trust Manager and Westpac in matters relating to
systems and EDS BPA’s operations.

 

(hh) Provide input files that will be compatible with all securitisation systems
being used, including STARS and In-house Pooling System (IPS).

 

(ii) Keep all records in relation to the Receivables required in accordance,
where applicable, with Sections IIA and IIB of the Land Title Act 1994 (Qld) and
give access to those records to Westpac or the relevant Trustee on request if
required by Westpac or that Trustee to comply with the Land Title Act 1994
(Qld).

 

Page 43



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Schedule 4

Initial Securitisation Agreements

Name: Master Trust Deed WST Trusts

Dated: 14th February 1997

Parties:

Westpac Securities Administration Limited

The Mortgage Company Pty Limited

Name: Westpac Securitisation Trusts Servicing Agreement

Dated: 12 March 2002

Parties:

Westpac Securities Administration Limited

Westpac Banking Corporation

Westpac Securitisation Management Pty Limited

(as acceded to by JP Morgan Trust Australia Limited or any other issuer trustee
from time to time)

 

Page 44



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Schedule 5

Privacy Compliance

 

1. EDS BPA will comply with the procedures set out in this schedule and the
Procedures Manual in relation to the collection, use, handling, storage and
disclosure of Personal Information.

 

2. EDS BPA undertakes before using Regulated Information in connection with
Services to ensure that the Regulated Information is accurate, up-to-date,
complete and relevant to the purpose for which it is to be used, subject always
to the Permitted Use.

 

3. EDS BPA will ensure that each employee of EDS BPA who has access to any
Regulated Information:

 

  (a) is aware that the Regulated Information is confidential information which
may only be accessed, used, modified, disclosed or otherwise dealt with in
accordance with this agreement, and

 

  (b) has received appropriate training to ensure he or she understands his or
her obligations and EDS BPA will provide to Westpac on request details of the
nature, content and frequency of such training and evidence the training has
occurred.

 

4. EDS BPA undertakes:

 

  (a) to permit individuals to have access to any Personal Information about
themselves held by EDS BPA in connection with this agreement in the
circumstances set out in, and in accordance with the procedures specified in the
Procedures Manual;

 

  (b) to correct or update any Regulated Information within 24 hours of, and in
accordance with, any request by Westpac to do so;

 

  (c) if an individual asserts or alleges that any Personal Information about
him or her is not accurate, complete or up-to-date, comply with the procedures
specified in the Procedures Manual; and

 

  (d) if it otherwise believes or has reasonable grounds to suspect that any
Regulated Information held by EDS BPA is inaccurate to update/notify Westpac.

 

Page 45



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Schedule 6

Servicing Criteria To Be Addressed In Assessment Of Compliance

The assessment of compliance to be delivered by EDS (Business Administration)
Pty Limited shall address, at a minimum, the criteria identified below as
“Applicable Servicing Criteria”:

 

SERVICING CRITERIA   

APPLICABLE
SERVICING
CRITERIA

Reference   

Criteria

      General Servicing Considerations    1122(d)(1)(i)    Policies and
procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the Sub-Serving Agreement.    Not EDS BPA
1122(d)(1)(ii)    If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.    X 1122(d)(1)(iii)
   Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.    Not EDS BPA 1122(d)(1)(iv)    A fidelity
bond and errors and omissions policy is in effect on the party participating in
the servicing function throughout the reporting period in the amount of coverage
required by and otherwise in accordance with the terms of the transaction
agreements.    Not EDS BPA    Cash Collection and Administration   
1122(d)(2)(i)    Payments on pool assets are deposited into the appropriate
custodial bank accounts and related bank clearing accounts no more than two
business days following receipt, or such other number of days specified in the
transaction agreements.    X

 

Page 46



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

SERVICING CRITERIA   

APPLICABLE
SERVICING
CRITERIA

Reference   

Criteria

   1122(d)(2)(ii)    Disbursements made via wire transfer on behalf of an
obligor or to an investor are made only by authorized personnel.    X
1122(d)(2)(iii)    Advances of funds or guarantees regarding collections, cash
flows or distributions, and any interest or other fees charged for such
advances, are made, reviewed and approved as specified in the transaction
agreements.    Not EDS BPA 1122(d)(2)(iv)    The related accounts for the
transaction, such as cash reserve accounts or accounts established as a form of
overcollateralization, are separately maintained (e.g., with respect to
commingling of cash) as set forth in the transaction agreements.    Not EDS BPA
1122(d)(2)(v)    Each custodial account is maintained at a federally insured
depository institution as set forth in the transaction agreements. For purposes
of this criterion, “federally insured depository institution” with respect to a
foreign financial institution means a foreign financial institution that meets
the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    Not EDS
BPA 1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent
unauthorized access.    X 1122(d)(2)(vii)   

Reconciliations are prepared on a monthly basis for all asset-backed securities
rela

ted bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations (A) mathematically accurate; (B) prepared within
30 calendar days after the bank statement cutoff date, or such other number of
days specified in the transaction agreements; (C) reviewed and approved by
someone other than the person who prepared the reconciliation; and (D) contain
explanations for reconciling items. These reconciling items are resolved within
90 calendar days of their original identification, or such other number of days
specified in the transaction agreements.

   X

 

Page 47



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

SERVICING CRITERIA   

APPLICABLE
SERVICING

CRITERIA

Reference   

Criteria

      Investor Remittances and Reporting    1122(d)(3)(i)    Reports to
investors, including those to be filed with the Commission, are maintained in
accordance with the transaction agreements and applicable Commission
requirements. Specifically, such reports (A) are prepared in accordance with
timeframes and other terms set forth in the transaction agreements; (B) provide
information calculated in accordance with the terms specified in the transaction
agreements; (C) are filed with the Commission as required by its rules and
regulations; and (D) agree with investors’ or the trustee’s records as to the
total unpaid principal balance and number of pool assets serviced by the
servicer.    X (PARAGRAPHS (B) AND (D) ONLY) 1122(d)(3)(ii)    Amounts due to
investors are allocated and remitted in accordance with timeframes, distribution
priority and other terms set forth in the transaction agreements.    Not EDS BPA
1122(d)(3)(iii)    Disbursements made to an investor are posted within two
business days to the servicer’s investor records, or such other number of days
specified in the transaction agreements.    Not EDS BPA 1122(d)(3)(iv)   
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    Not EDS BPA
   Pool Asset Administration    1122(d)(4)(i)    Collateral or security on pool
assets is maintained as required by the transaction agreements or related asset
pool documents.    X 1122(d)(4)(ii)    Pool assets and related documents are
safeguarded as required by the transaction agreements    X 1122(d)(4)(iii)   
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.    X 1122(d)(4)(iv)    Payments on pool assets,
including any payoffs, made in accordance with the related pool asset documents
are posted to the servicer’s obligor records maintained no more than two
business days after receipt, or such other number of days specified in the
transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related pool asset documents.    X

 

Page 48



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

SERVICING CRITERIA    APPLICABLE
SERVICING
CRITERIA Reference   

Criteria

   1122(d)(4)(v)    The servicer’s records regarding the pool assets agree with
the servicer’s records with respect to an obligor’s unpaid principal balance.   
X 1122(d)(4)(vi)    Changes with respect to the terms or status of an obligor’s
pool assets (e.g., loan modifications or re-agings) are made, reviewed and
approved by authorized personnel in accordance with the transaction agreements
and related pool asset documents.    X 1122(d)(4)(vii)    Loss mitigation or
recovery actions (e.g., forbearance plans, modifications and deeds in lieu of
foreclosure, foreclosures and repossessions, as applicable) are initiated,
conducted and concluded in accordance with the timeframes or other requirements
established by the transaction agreements.    Not EDS BPA 1122(d)(4)(viii)   
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).    Not EDS BPA 1122(d)(4)(ix)    Adjustments to interest rates
or rates of return for pool assets with variable rates are computed based on the
related pool asset documents.    X 1122(d)(4)(x)    Regarding any funds held in
trust for an obligor (such as escrow accounts): (A) such funds are analyzed, in
accordance with the obligor’s pool asset documents, on at least an annual basis,
or such other period specified in the transaction agreements; (B) interest on
such funds is paid, or credited, to obligors in accordance with applicable pool
asset documents and state laws; and (C) such funds are returned to the obligor
within 30 calendar days of full repayment of the related mortgage loans or such
other number of days specified in the transaction agreements.    Not EDS BPA

 

Page 49



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

SERVICING CRITERIA    APPLICABLE
SERVICING
CRITERIA Reference   

Criteria

   1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
insurance payments) are made on or before the related penalty or expiration
dates, as indicated on the appropriate bills or notices for such payments,
provided that such support has been received by the servicer at least 30
calendar days prior to these dates, or such other number of days specified in
the transaction agreements.    Not EDS BPA 1122(d)(4)(xii)    Any late payment
penalties in connection with any payment to be made on behalf of an obligor are
paid from the servicer’s funds and not charged to the obligor, unless the late
payment was due to the obligor’s error or omission.    X 1122(d)(4)(xiii)   
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.    Not EDS BPA 1122(d)(4)(xiv)   
Delinquencies, charge-offs and uncollectable accounts are recognized and
recorded in accordance with the transaction agreements.    Not EDS BPA
1122(d)(4)(xv)    Any external enhancement or other support, identified in Item
1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set forth
in the transaction agreements.    Not EDS BPA

EDS (Business Process Administration) Pty Limited

Date:

By:

Name:

 

Page 50



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

EDS BPA (Business Process Administration) Pty Limited (ACN 095 806 125) (the
Asserting Party) is responsible for assessing compliance as of [*] and for the
period from [*] (the date of the [Trust name] transaction subject to the
requirements of Regulation AB) through [*] (the Report Period) with the
servicing criteria set forth in Section 229.1122(d) of the Code of Federal
Regulations (the CFR), except for criteria 229.1122(d)(1)(i); 1122(d)(1)(iii);
1122(d)(1)(iv); 1122(d)(2)(iii); 1122(d)(2)(iv); 1122(d)(2)(v);
1122(d)(3)(i)(A), (C) & (E); 1122(d)(3)(ii); 1122(d)(3)(iii); 1122(d)(3)(iv);
1122(d)(4)(vii); 1122(d)(4)(viii); 1122(d)(4)(x); 1122(d)(4)(xi);
1122(d)(4)(xiv); 1122(d)(4)(xv) in the CFR, which the Asserting Party has
concluded are not applicable to the servicing activities it performs with
respect to the asset-backed securities transactions covered by this report (the
Applicable Servicing Criteria). The transactions covered by this report include
asset-backed securities transactions for which the Asserting Party served as [*]
that are backed by the same asset type backing the class of asset-backed
securities of the [Trust name] (including the [Trust name] asset-backed
securities transaction), that were completed on or after January 1, 2007 and
that were registered with the SEC pursuant to the Securities Act of 1933 (the
Platform).

The Asserting Party has assessed its compliance with the Applicable Servicing
Criteria as of [*] and for the Reporting Period and has concluded that the
Asserting Party has complied, in all material respects, with the Applicable
Servicing Criteria with respect to the Platform taken as a whole.

[*], an independent registered public accounting firm, has issued an attestation
report on the assessment of compliance with the Applicable Servicing Criteria as
of [September 30, 200[*]] and for the Reporting Period as set forth in this
assessment.

 

Page 51



--------------------------------------------------------------------------------

Sub-Servicing Agreement    LOGO [g64516logo_header.jpg]

 

Schedule 7

Servicing Matrix

 

NOTE: ALL SECURITISED LOANS ARE MORTGAGE INSURED

             

SERVICING CONTROL PROCESS

   

SERVICING EVENT

 

CHECKS

IN

EXISTING
PROCESS

 

SECURITISATION

AUDIT

REQUIREMENTS

 

COMPLETE

PRE-

SERVICING
CHECKLIST

 

NOTIFY

TRUST
MANAGER

 

PAYOUT/

REFINANCE/

SELL TO
Warehouse/

KEEP IN

POOL/

REPURCHASE

 

SELL TO

Warehouse

ACTION

 

KEEP LOAN
IN
SECURITISED
POOL
ACTION

 

Processed by
Branch or
EDSCS(Dept)

 

Feature
allowed

-

Premium
Option

 

Feature allowed -
Special Offer
Fixed Option

     

Where YES,

Trust Manager to

advise on further action if necessary

             

PORTABILITY

                        - Simultaneous  

Mortgage Insurer

and Guarantor

consent

and credit approval within

existing

process.

 

Servicing

reaudit

Sections

A,B,C,D,E,I,J

if applicable

  YES  

YES if required by

Servicing Checklist or

Servicing

Re-Audit

 

Sell to

Warehouse

if reject on re-audit for title

or security reject.

Otherwise keep in pool.

 

Securitisation to

advise Trust

Manager

of Portability.

Trust Manager

advises

Investor Reporting

to sell to

Warehouse

or Repurchase.

Move packet to new

location in vault if applicable.

Can be included

in a later pool

when security substitution is finalised.

 

NO action

required if new security passes

audit.

 

EDSCS LMI

- Portability

  YES   YES

    - Deferred

  Mortgage Insurer and guarantor consent and credit approval within existing
process.  

Servicing

reaudit

Sections

A,B,C,D,E,I,J

if applicable

  YES  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

 

Sell

to

Warehouse.

 

Securitisation to

advise Trust

Manager

of Portability.

Trust Manager

advises

Investor Reporting

to sell to

Warehouse

or Repurchase.

Move packet to new location in vault if applicable.

Can be included

in a later pool

when security substitution is finalised.

  N/A  

EDSCS LMI

- Portability

 

YES if

Premium in combination with fixed

rate loan

  YES

TOP UP

                   

    - Refinance through GOE

  Refinance through GOE   Full audit   YES  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

 

Payout

and

Refinance

  N/A   N/A  

EDSCS LAE

Unit

  YES  

Only available

after conversion

to a Premium Option Home Loan

    - Top Up

  Can only be done if criteria are met.  

Servicing

reaudit

Sections

A,B,C,D,E,I,J

if applicable

  YES  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

  Sell to Warehouse.  

Top Up’s to

advise Investor

Reporting of

Top Up.

Investor Reporting

to sell to

Warehouse if

applicable.

Move packet to new location in vault if applicable.

  N/A  

Branch,

EDSCS LMI,

EDSCS LAE

Unit and Top Up Credit Manager at State Credit Centre

  YES if criteria are met.  

Only available after conversion

to a Premium Option Home Loan and only if

criteria are met.

SWITCHES

                        - One to One switch (eg fixed to variable or variable to
fixed, single loan, FOHL to POHL)   Mortgage Insurer and guarantor consent
within existing process otherwise loan must be refinanced through GOE.  

Servicing

reaudit

Sections

A,B,C,D,E,I,J

if applicable

  NO  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

  Keep in Pool   N/A   NO action required   EDSCS LMI   YES   YES     - One to
One switch to Equity Access Loan-single loan only   Refinance through GOE   Full
audit   NO   YES  

Payout

and

Refinance

  N/A   N/A  

Origination

process

  YES   YES     - Switch to Combination Loan excluding Equity Access Loan  
Refinance through GOE   Full audit   NO  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

 

Payout

and

Refinance

  N/A   N/A  

Origination

process

  YES   YES     - Switch to Combination Loan including Equity Access Loan  
Refinance through GOE   Full audit   NO   YES  

Payout

and

Refinance

  N/A   N/A  

Origination

process

  YES   YES Switch to Mortgage Offset from Premium Option   Refinance through
GOE   Full audit   YES   YES   Refinance   N/A   N/A  

EDSCS LMI

or VRB Unit

  YES   NO One to One switch to Rocket Home Loan - single loan only   Refinance
through GOE   N/A   YES   YES   Repurchase   N/A   N/A   EDSCS LMI   NO   NO
REDRAW   Branch to confirm redraw ability with EDSCS Customer Service  

NO audit required.

Packet may

be accessed to check

if authorities are held and

to insert authorities if necessary.

  NO  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

  Keep in Pool   N/A   NO action required  

Branch.

EDSCS

approval required.

EDSCS LMI

to change flag if necessary.

  YES  

Only available after conversion

to a Premium Option Home Loan

CHANGE IN OWNER OCCUPIED STATUS   Mortgage insurer consent required.  

Servicing reaudit

Sections

A,B,C,D,E,I,J

if applicable

  NO  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

  Keep in Pool   N/A   NO action required   EDSCS LMI   YES   YES

LAEs SUBSEQUENT TO

SECURITISATION

  LAE unit to identify existing loan is securitised. Mortgage to be collaterally
stamped.  

Full audit

on new loan. Servicing reaudit

Sections

A,B,C,D,E,I,J

if applicable

  YES  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

 

Keep in Pool

as long as title is not compromised.

If title is compromised, Investor Reporting

to Repurchase loan following advice

from Securitisation.

  N/A  

NO action required.

New loan subject

to Trust Back arrangement.

  EDSCS LAE Unit   YES   YES PARENTAL LEAVE REDUCED PAYMENTS   Mortgage insurer
and guarantor consent and credit approval within existing process. Criteria must
be met.  

Full audit

on new loan. Servicing reaudit

Sections

A,B,C,D,E,I,J

if applicable

  NO  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

  Keep in Pool   N/A   NO action required   EDSCS LMI   YES if criteria are met.
 

Only available after conversion

to a Premium Option Home Loan and only if criteria are met.

PARTIAL DISCHARGE   Mortgage insurer and guarantor consent and credit approval
within existing process.  

Servicing reaudit

Sections

A,B,C,D,E,I,J

if applicable

  YES  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

  Keep in Pool   N/A   NO action required  

EDSCS

Consents,

Releases

and

Discharges

  YES   YES CONSENTS   Mortgage insurer and guarantor consent and credit
approval within existing process.  

Servicing reaudit

Sections

A,B,C,D,E,I,J

if applicable

  YES  

YES if required by Pre-Servicing Checklist or Servicing

Re-Audit

  Keep in Pool   N/A   NO action required  

EDSCS

Consents,

Releases

and

Discharges

  YES   YES

 

Page 52



--------------------------------------------------------------------------------

SERVICING
EVENT

 

Feature

allowed
- First
Option

 

Feature

allowed -
Basic
Option

 

Feature

allowed -

Fixed Option

 

Feature

allowed -

First
Option
Investment
Loan

 

Feature

allowed -

Fixed
Investment
Property
Loan

 

Feature
allowed -
Variable
Investment
Property Loan

  Change
to MSS
Product
Code   Same
Account
Number   GOE
application
and
re-scoring
required  

Credit Unit
approval
required

  Letter of
Variation
or
Notification
letter   Replacement
T&C letter PORTABILITY                             - Simultaneous   YES   NO  
YES   YES   YES   YES   NO   YES   NO  

YES

(Credit Liaison)

  Letter of
Variation   NO     - Deferred   NO   NO   YES   NO   YES   YES if Variable IPL
in combination with fixed rate loan   NO   YES   NO  

YES

(Credit Liaison)

  Letter
of Variation   NO TOP UP                        

    - Refinance

through GOE

  YES   NO  

Not during contracted

fixed period.

  YES   Not during
contracted
fixed period.   YES   NO   NO   YES  

YES

if required

by GOE

  N/A   YES     - Top Up   YES if
criteria
are met.   NO   NO   YES -
if criteria
are met   NO   YES if criteria are met.   NO   YES   NO  

YES

(Credit Liaison)

  Letter of
Variation   NO SWITCHES                        

    - One to One

switch (eg fixed to

variable or variable

to fixed, single loan,

FOHL to POHL)

  Switch to
Premium
Option
allowed   NO   YES   YES   YES   YES   YES   YES   NO   NO   Letter of
Variation   NO

    - One to One

switch to Equity

Access Loan -

single loan only

  NO   NO   YES   NO   YES   YES   YES   NO   YES  

YES

if required

by GOE

  N/A   YES

    - Switch to

Combination Loan

excluding Equity

Access Loan

  NO   NO   YES   NO   YES   YES   YES   NO   YES  

YES

if required

by GOE

  N/A   YES

    - Switch to

Combination Loan

including Equity

Access Loan

  NO   NO   YES   NO   YES   YES   YES   NO   YES  

YES

if required

by GOE

  N/A   YES

Switch to Mortgage

Offset from Premium

Option

  NO   NO   NO   NO   NO   NO   YES   YES   NO   NO   YES   NO

One to One switch to

Rocket Home Loan -

single loan only

  NO   NO   NO   NO   NO   NO   YES   YES   NO   NO   YES   NO REDRAW   YES   NO
  NO   YES   NO   NO   NO   YES   NO   NO   NO   NO

CHANGE IN

OWNER

OCCUPIED

STATUS

  YES   YES   YES   YES   NO   NO   NO   YES   NO   NO   Notification
letter   NO

LAEs

SUBSEQUENT TO

SECURITISATION

  YES   YES   YES   YES   YES   YES   NO for
existing
loan.   NO for
new loan.
Original
loan keeps
the same
number.   YES
for
new
loan  

YES for

new loan

if required

by GOE

  NO   For
new
loan
only

PARENTAL

LEAVE REDUCED

PAYMENTS

  YES - if
criteria
are met   NO   NO   YES - if
criteria
are met   NO   NO   NO   YES   NO  

YES

(Credit Liaison)

  Notification
letter   NO

PARTIAL

DISCHARGE

  YES   NO- One
security one
property only
allowed as
security   YES   YES   YES   YES   NO   YES   NO  

YES

(Credit Liaison)

  Letter of
Variation   NO CONSENTS   YES   YES   YES   YES   YES   YES   NO   YES   NO  
YES (Credit Liaison)   Letter of
Variation   NO

 

Page 53



--------------------------------------------------------------------------------

          SECURITY PACKET
CONTROL PROCESS   

CONTROL ACTION/ISSUES

SERVICING EVENT

   Separate Securitisation
advice required    Access to security packet
require (sec’n authorisation
required for removal from
vault)     

PORTABILITY

        

    - Simultaneous

   NO    YES    Credit approval process has been reinforced by Credit and
Compliance.

    - Deferred

   NO    YES    Sell into Warehouse pending new security substitution.
Inconsistent product policy to be changed by Product Management in next policy
release.

TOP UP

        

    - Refinance through GOE

   NO    YES   

    - Top Up

   NO    YES    Mortgage insurance (>80%LVR needs prior approval from on-site
mortgage insurer). Identified as T01. Sell into Warehouse.
Progressive top ups to be identified by Trust Manager.

SWITCHES

             - One to One switch (eg fixed to variable or variable to fixed,
single loan, FOHL to POHL)    NO    YES        - One to One switch to Equity
Access Loan - single loan only    NO    YES        - Switch to Combination Loan
excluding Equity Access Loan    NO    YES        - Switch to Combination Loan
including Equity Access Loan    NO    YES    Switch to Mortgage Offset from
Premium Option    NO    YES    One to One switch to Rocket Home Loan - single
loan only    YES    YES   

REDRAW

   Trust Manager to identify
gross redraws    Only if Flag set=NO to check
authorities are held and insert new
authorities if necessary.    Branch MUST get EDSCS approval. Trust Manager can
identify gross redraws. Communication has gone to branches re compliance.

CHANGE IN OWNER OCCUPIED STATUS

   NO    YES    Change in interest rate only, principal repayments remain the
same.

LAEs SUBSEQUENT TO SECURITISATION

   NO    YES    Shared securities/LAE issues: Equal ranking shared security
handled by trust-back; identification of securitised loan in LAE process;
Mortgage on securitised loan cannot be subordinated. LAE matrix has been
changed.

PARENTAL LEAVE REDUCED PAYMENTS

   NO    YES    Principal balance may increase as interest is capitalised.

PARTIAL DISCHARGE

   NO    YES    Memo forwarded to mortgage insurer prior to checklist being
forwarded to Shared Services.

CONSENTS

   NO    YES    Memo forwarded to mortgage insurer prior to checklist being
forwarded to Shared Services.

 

Page 54